Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, I should like to point out, with respect to yesterday's minutes, that Dr Ganzert, the lawyer detained in Nicaragua, has now been allowed to leave, and to thank you for everything you did to bring this about.
Thank you, Mr Rübig.
(The Minutes of the previous sitting were approved)
Order of business
At yesterday' s meeting of the Conference of Presidents, it was decided that the sitting of Monday 17 December in Brussels will be extended by one hour.
The part-session will therefore begin at 3 p.m. and end at 7.30 p.m.
Madam President, as the Confederal Group of the European United Left/Nordic Green Left, we are against the extension of the Monday sitting, which will serve only to get the anti-terrorism package approved. This package was presented in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs this morning, but we could not proceed to the discussion because of the very tight deadlines, and no report was drawn up. I think it is worrying that Parliament should express an opinion without first having drawn up a report on such an important subject. We are therefore against this shortening of deadlines, because it simply does not allow us to present a reasoned report on such an important subject.
Thank you, Mr Di Lello Finuoli. It will therefore be recorded in the Minutes that you are not in favour of the decision taken by the Conference of Presidents.
Decision on urgent procedure
I shall now give the floor to Mr Watson, the chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Watson (ELDR), chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. Madam President, last night two requests were referred to my committee under Rule 112. These relate to re-consultation on two framework decisions from the Council, one on combating terrorism, the other on a proposal for a European arrest warrant. We were asked to treat these as a matter of urgency. My committee met this morning and agreed to propose to the plenary that we agree to urgency for these texts as submitted without report.
Thank you, Mr Watson. We shall therefore act in accordance with the Rules of Procedure, as usual.
Does any Member wish to speak against the request?
Madam President, ladies and gentlemen, in the six years that I have been an MEP, Parliament has constantly asked the European institutions to show it some respect. Today, once again, Parliament is being asked not even to respect itself and we have heard the two larger groups, in the 'Citizens' Freedoms' Committee, decide with the Liberals that Parliament must not act with self-respect. This is, however, incredible since we are going to vote on the European arrest warrant, which will enter into force in 2004, namely in two years' time, and today they are telling us that there will be a Laeken European Council. This European Council will decide on a text on Sunday night. This text will be reviewed by lawyers on Monday morning. No one will have seen the text before arriving in Brussels on Monday afternoon. And Parliament is going to vote on it, and cannot wait until January. Can you explain to me why we cannot take a vote in January on a text that will come into force in 2004? It is absurd, it is ridiculous and it shows that Parliament does not take itself seriously, and I urge my fellow Members not to support the leaders of their groups, but to show some dignity and to reject this request, to have a report, to vote in January and show that this Parliament respects parliamentary rules and that we are not at anyone' s beck and call. Thank you.
We shall now hear a Member who is in favour of this request.
Madam President, much less vehemently but, I believe, just as justifiably, I would like to ask this Parliament to vote in favour of this urgent motion. We in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs have been working on this issue for a year. On 5 September we voted in favour of Mr Watson' s report in which we asked for concrete Commission proposals in favour of harmonising penalties in the field of terrorism and establishing mutual recognition of sentences, which is known, inappropriately in my view, as the European arrest warrant.
There have been passionate and interesting debates in our committee, and it is a shame that Mr Cohn-Bendit has not been able to follow them.
Work has been done in this Parliament in relation to the texts which the European Commission has been working on for over a year. I believe that we are all responsible adults and Members of Parliament, we know the background to the texts, we understand their political importance and we can make an effort to accept the inconveniences of doing a little work over these days, so that on Monday, before the Laeken Summit, in a perfectly correct manner in accordance with the Rules of Procedure, Parliament may give its opinion for the second time.
(Applause)
We heard the chairman of the Committee on Citizens' Freedoms, one speaker in favour and one speaker against. We shall now vote on the request for urgent procedure.
(Parliament approved the request for urgent procedure)
Vote
Madam President, first of all, I must mention that this is the last time we vote for a budget under your presidency. And in stating this fact, I must acknowledge the efficient way in which you have always conducted this rather complex type of voting, and I would like to say that, with you in charge, even voting for the budget can be a pleasant activity. So thank you very much.
Secondly, at the end of a budgetary procedure, which, as everybody knows, is a long and complex process, I feel I must once again express my thanks. Firstly to my colleagues of the Committee on Budgets, with particular regard to the way in which the work was coordinated by the Chairman of the Committee on Budgets, Mr Wynn. The coordinators of the different political groups also deserve a mention: in addition to their activity in the committee, they serve as the link between it and the political groups and therefore make it possible for all the Members to be involved in this procedure. A special mention for Mrs Buitenweg, with whom I had the pleasure of working during this procedure, since she was the rapporteur dealing with the other institutions, and also for the draftsmen of the opinions who contributed to the involvement of each of the committees in the procedure. I feel that all this work has been very thorough. Here, thanks are also due to the secretariat of the Committee on Budgets, which went far beyond the call of duty in this operation. Great dedication was shown.
(Applause) Lastly, I would like to stress the constructive way in which the Commission and the Council carried out their activity throughout this budgetary procedure.
Now, as is natural in such a long and complex procedure, I have a few technical observations to make, a few aspects which need to be improved upon. If you agree, Madam President, I will now mention these last minute changes so that the voting can take place more rapidly afterwards. Firstly, at first reading, Parliament adopted Amendment No 885 regarding line B5-502 , Amendment No 886 regarding line B7-665 and Amendment No 177 regarding line B7-42. These amendments should be considered as being incorporated in the voting list you have in front of you. The first two amendments were published in a corrigenda to the minutes of 25 October 2001. Unfortunately, these amendments were not recorded as having been adopted in the word processed version and consequently do not appear in documents 10 and 12. Therefore, Parliament must confirm its first reading with regard to these amendments, despite the fact that they do not appear in the document relating to the voting list which is before you on the table.
As for Amendment No 177, it so happens that, by accident, it appears in document 11 (Amendments rejected by the Committee on Budgets) and not in document 12 (Amendments adopted by the Committee on Budgets). Secondly, in Amendment No 328, regarding line A-1100, the final numbers should be EUR 989 119 000, both for authorisations and for payments, and with regard to line A-950N, EUR 3.5 million should appear for authorisations and for payments. I also wish to point out that Parliament' s services must ensure that the text of the resolution is consistent with the budgetary amendments we are going to adopt. Once again, thank you all very much. Thank you very much, Madam President.
(Applause)
Thank you, Mr Costa Neves.
After the vote on the amendments
Mr President, I am advised that the figures that we have just voted on do not make sense unless we vote on the Wynn report which is about the financial perspective. We need to vote on that to make sure that we have the figures before we accept that the vote we have just had is complete.
In other words, Mr Wynn, you would like to vote on your report now and then vote on the report by Mr Costa Neves and Mrs Buitenweg. If that is what you mean, I do not see any problem in doing this.
Report (A5-0447/2001) by Mr Wynn, on behalf of the Committee on Budgets, on the proposal for a European Parliament and Council decision on the mobilisation of the flexibility instrument (COM(2001) 625 - C5-0557/2001 - 2001/2227(ACI))
(Parliament adopted the resolution)
Report (A5-0400/2001) by Mr Costa Neves and Mrs Buitenweg, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2002 as modified by the Council (all sections) (14341/2001 - C5-0600/2001 - 2324/2000(BUD)) and Letter of amendment No 2/2001 (14340/2001 - C5-0615/2001) to the draft general budget of the European Union for the financial year 2002
Section I - European Parliament
Section II - Council
Section III - Commission
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Economic and Social Committee
Section VII - Committee of the Regions
Section VIII (A) - European Ombudsman
Section VIII (B) - European Data Protection Supervisor
On Amendment No 1
Madam President, a brief parenthesis to remove the spanner from the works: we reached an agreement which, from Parliament's point of view, was perfect as far as development policy output targets are concerned. But we do not to spell it out again in the resolution in question, so we are withdrawing Amendment No 1. We believe that Parliament has made excellent progress within the budget on this point and Amendment No 1 is therefore no longer necessary.
Thank you, we shall take note of this.
(Parliament adopted the resolution)
Madam President, ladies and gentlemen, you have concluded the second reading of the draft budget. I have seen the agreement reached between our two institutions at our consultative meeting on 21 November assume concrete form in your vote today. I take note of the fact that there remains some difference of opinion on the division of expenditure. On that point the Council reserves all rights. Nevertheless the Council is able to agree to the proposed maximum percentage increase that emerged from your second reading.
Thank you, Mr Vande Lanotte.
Does the Commission wish to take the floor?
(Having invited the President-in-Office of the Council, Mr Vande Lanotte, the Commissioner, Mrs Schreyer, the chairman of the Committee on Budgets, Mr Wynn, and the rapporteurs, Mr Costa Neves and Mrs Buitenweg to join her, the President signed the budget)
I am sorry to interrupt this august House but I rise on a very important point. A few minutes ago the ECJ ruled in Luxembourg that the French ban on British beef was illegal. (Cheers) Could I have assurances from you, Madam President, that you will do everything you can to make sure that the French fully compensate the poor hard-pressed British farmers as a result of this ruling?
Mr Sturdy, I can assure you that the President of the European Parliament will take careful note of your request.
Report (A5-0427/2001) by Mr Colom i Naval, on behalf of the Committee on Budgets, on the communication from the Commission to the Council and the European Parliament: financial programming 2002-2006: financial perspective headings 3 and 4 (SEC(2001)1013 - C5-0410/2001 - 2001/2162(COS))
(Parliament adopted the resolution)
Simplified procedure
Proposal for a Council decision, on behalf of the Committee on Budgets, on an exchange of letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning additional funding in 2001 under the current EC-UNRWA Convention (COM(01)741 - C5-0663/01 - 2001/0288(CNS))
(Parliament adopted the proposal by the Committee on Budgets)
Recommendation for second reading (A5-0453/2001), by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs, on the common position adopted by the Council with a view to the adoption of a regulation of the European Parliament and of the Council on cross-border payments in euros (14562/1/2001 - C5-0639/2001 - 2001/0174(COD))
(The President declared the common position approved)President. I would like to stress that the excellent cooperation between our institutions enabled this regulation to be adopted quickly. The legislative co-decision procedure was used in an exemplary manner and I would like to give my very warm congratulations to all those who helped to achieve this outcome.
Simplified procedure
Draft Council regulation, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, concerning the adoption of specific restrictive measures directed against certain persons and entities with a view to combating terrorism (COM(01)569 - C5-0665/01 - 2001/0228(CNS))
(Parliament adopted the Commission proposal thus amended)
Draft recommendation (B5-0747/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the crisis in the Middle East and the role of the European Union in the region
Before the vote on Paragraph 3
Madam President, I suggest - and I hope the House will back me up here - that we add the following at the end of this sentence:
'demanding the Palestinian Authority dismantle the terrorist networks including the arrest and prosecution of all suspects'.
(Parliament agreed to take into consideration the oral amendment) - Before the vote on Amendment No 7
Madam President, I propose that we insert "Israel and the Palestinian Authority" in lieu of the point "all countries in the region".
(Parliament agreed to take into consideration the oral amendment)
(Parliament adopted the recommendation)
Report (A5-0440/2001) by Mr Watts, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control) (PE-CONS 3657/2001 - C5-0525/2001 - 2000/0065(COD))
(Parliament adopted the joint text)
Report (A5-0441/2001) by Mr Ortuondo Larrea, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 94/57/EC on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (PE-CONS 3656/2001 - C5-0526/2001 - 2000/0066(COD))
(Parliament adopted the joint text)
Recommendation for second reading (A5-0344/2001), by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council regulation on the accelerated phasing-in of double hull or equivalent design standards for single hull oil tankers and repealing Council Regulation (EC) No 2978/94 (10221/1/2001 - C5-0389/2001 - 2000/0067(COD))
(The President declared the common position approved)
Report (A5-0417/2001) by Mr Pérez Royo, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council directive on financial collateral arrangements (COM (2001) 168 - C5-0131/2001 - 2001/0086(COD))
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0821/2001), by Mr Poettering, on behalf of the PPE-DE Group, Mr Barón Crespo, on behalf of the PSE Group, Mr Cox and Mrs Malmström, on behalf of the ELDR Group, Mr Lannoye, on behalf of the Verts/ALE Group, Mr Wurtz, on behalf of the GUE/NGL Group, Mrs Muscardini, on behalf of the UEN Group, and Mr Bonde, on behalf of the EDD Group, on the presentation of the Commission work programme
(Parliament adopted the resolution)
Motion for a resolution (B5-0813/2001), by Mrs Palacio Vallelersundi, on behalf of the PPE-DE Group, Mrs Terrón i Cusí, on behalf of the PSE Group, Mr Watson, on behalf of the ELDR Group, Mrs Buitenweg, on behalf of the Verts/ALE Group and Mr Andrews, on behalf of the UEN Group, on EU judicial co-operation with the United States in combating terrorism- Before the vote on paragraph 4
We have become aware since drafting this report that the last phrase in our paragraph 4 is contrary to the provisions that we cite in recital A, referring to Protocol 6 of the ECHR. Therefore, I would like to propose that we replace the last phrase of paragraph 4 with the phrase 'extradition cannot take place where the defendant could be sentenced to capital punishment'. If we use those words, we are in conformity with Protocol 6 which we cite at the beginning.
(Parliament agreed to take into consideration the oral amendment)
(Parliament adopted the resolution)
Motion for a joint resolution on the WTO meeting in Qatar
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0764/2001), by Mr Lannoye and others, on behalf of the Verts/ALE Group, on the WTO meeting in Qatar
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0771/2001) by Mr Nobilia, on behalf of the UEN Group, on the WTO meeting in Qatar
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0817/2001), by Mrs Figueiredo, on behalf of the GUE/NGL Group, on the WTO meeting in Qatar
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0819/2001) by Mrs Suominen and Mr Schwaiger, on behalf of the PPE-DE Group, Mr van den Berg, Mrs McNally and Mrs Mann, on behalf of the PSE Group, Mr Clegg, Mrs Plooij-van Gorsel and Mr De Clercq, on behalf of the ELDR Group, on the WTO meeting in Qatar
(Parliament adopted the resolution)
Report (A5-0394/2001) by Mr Lagendijk, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on Conflict Prevention (COM(2001)211 - C5-0458/2001 - 2001/2182(COS))
(Parliament adopted the resolution)
Report (A5-0418/2001) by Mr Gahler, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the European Parliament and the Council on EU relations with the Islamic Republic of Iran (COM(2001) 71 - C5-0338/2001 - 2001/2138(COS))
Before the vote on Paragraph 5
Madam President, rather than urging Iran to adopt a constructive attitude, I propose that we revise the text so that it reads as follows:
Urges all coastal countries to adopt a constructive attitude as regards the delimitation...'.
We have assured neutral experts that no one party to this border conflict or in this region can be specifically accused of obstruction and that they should all be urged to adopt a constructive attitude as regards the delimitation of boundaries in the Caspian.
(Twelve Members having risen, the oral amendment was not taken into consideration) (Parliament adopted the resolution)
Report (A5-0388/2001) by Mrs van den Burg, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on the elimination of tax obstacles to the cross-border provision of occupational pensions (COM(2001) 214 - C5-0533/2001 - 2001/2212(COS))
(Parliament adopted the resolution)
Madam President, I am certainly not acquainted with the vital reasons that have led to the choice of today' s timetable. I do not, however, understand how we can end the vote at 11 a.m. and debate a very important report on social and economic problems after 5 p.m., when there may not be many Members present in the House. If it is more important in this Parliament to talk about Mr Berlusconi than the social policies of the European Union, then please say so and in that way we will know that our work is completely useless.
Thank you, Mrs Muscardini. As you know, the draft agenda has been adopted by this House.
EXPLANATIONS OF VOTE
Costa Neves and Buitenweg report (A5-0400/2001)
Madam President, the Costa Neves/Buitenweg report deals with the general budget of the European Union. You can see, Madam President, that right now at least half of the members of the public who are watching Members leave the House when Mr Fatuzzo starts his explanations of vote are elderly and pensioners - but that is just a coincidence. Well, I have looked at the European budget and tried to pick out the entries for initiatives that are specifically concerned with, and of interest to, the elderly and pensioners. I had to get the magnifying glass which, as you know, on the computer lets you magnify the words written in the various documents, and I looked and looked and looked but could not find any. That, then, Madam President, is why I had to vote against this European Parliament budget. I hope next year, at the end of 2002, I may instead have the satisfaction of voting for it because at last there will be some substantial, major, visible entries favouring pensioners.
- (DA) We have voted against Amendment No 7 to the report on the EU' s draft general budget for 2002, tabled by Jens-Peter Bonde on behalf of the Group for a Europe of Democracies and Diversities. As it stands, the draft is of no use at all in securing a better arrangement for MEPs' travel expenses. It is also our view that MEPs' travel expenses are a subject to be dealt with in connection with a reform of the Statute for Members.
As we reach the end of the budgetary procedure for the financial year 2002, I think that it is important to make a number of comments about agriculture, the Community's border regions and the European Union's external actions, to confine myself to the essential points.
With regard to agriculture, the fact that several billion euros of the 2001 budget have not been used will mean that significant sums will be returned to the Member States, whilst a strong dollar with regard to the euro will have at least had the effect of automatically creating a favourable situation on the markets.
Nevertheless, if necessary, the Commission should not hesitate to extend the special purchase scheme for beef - a programme which was set up in the aftermath of the BSE crisis and which expires at the end of the year - by six months, either through an SAB or a transfer of appropriations, even though it is proposed in the Letter of Amendment No 2 to cancel the billion euros initially earmarked for any additional needs related to BSE.
The border regions, which were generously provided for in the Berlin agreements, will, for their part, benefit from EUR 16 billion over seven years. The Nice and Gothenburg summits confirmed this policy, entrusting the Commission with the task of setting up an additional programme worth some EUR 191 million. The Committee on Budgets has deemed it appropriate for its part to add a further 50 million under Interreg.
This is in spite of the fact that in many cases there is clearly no proof that these 22 border regions (from Finland to Greece via Bavaria) are in need of this new money, and that they already receive significant financial support and will be the first to benefit from enlargement.
In comparison, given the amounts at stake, we cannot but be taken aback by the lack of aid which was available following the devastation wreaked on French forests by the storms, the effects of the floods in Picardy and the immediate damage caused by the Erika. Given the urgent nature of the situation, appropriations ought even to have been re-deployed.
(Intervention shortened pursuant to Rule 137 of the Rules of Procedure)
. During the budget discussions with the Commission on Category 4, broad agreement has been reached as regards the importance of improving the reporting system on development assistance, as well as the need to develop targets and indicators for measuring impact. Moreover, agreement has also been reached to have a benchmark that 35% of spending should be allocated in support of social infrastructure.
It was my intention, as rapporteur for the Development Cooperation Budget, to suggest an oral amendment to the original amendment, submitted by me, emphasising "... to the social sectors in a given country, reflects the wishes of the beneficiaries and that a degree... the norm. Progress towards meeting the benchmark will be monitored through the Common RELEX Information System".
Because of procedural rules and lack of time, however, this oral amendment proved impossible to submit. The intention, however, was to emphasise that the benchmark should be seen in the context, not only of total donor spending, but also taking into account recipient country wishes.
Wynn report (A5-0447/2001)
. (ES) The Interinstitutional Agreement of 1999, for which I was rapporteur, created the Flexibility Instrument, a 'light' revision of the Financial Perspectives of less inconvenience to the Council. In the two previous budgetary years, we rather forced the interpretation of that mechanism, since it was applied by us in order to meet the needs of Kosovo and Serbia, with regard to the fact that the Council refused to keep its word and agree to the revision of the Financial Perspectives which it promised in its Declaration of 6 May 1999.
This year, the European Commission presented a proposal to mobilise the Flexibility Instrument which, for the first time, respected the letter and the spirit of the Agreement. But once again it has not been possible and the responsibility for that falls to Parliament.
It was a question of providing EUR 197 million of the EUR 281 million it will cost to convert the fleet which previously fished in Moroccan waters, a fleet and an industry which provides employment in the least-favoured regions of the current EU: Galicia, Andalusia and the Algarve. All of these are Objective 1 regions.
On the afternoon of the conciliation of 21 November, the Council and the Commission sounded out formulae which did not represent a reduction for anybody, but it seems it was not enough for some people to obtain resources which were difficult to justify, but that it had to be at the expense of everybody else. The result is that the Objective 1 regions of Spain and Portugal will have to pay for 40% of the conversion of their fleet by means of the reprogramming of the FIFG.
My colleague Barbara Dührkop Dührkop will continue with the explanation of vote.
. (ES) I will continue the explanation of vote started by my colleague Mr Colom i Naval.
There were people, however, such as Mr Stoiber, in such a prosperous region as Bavaria, who considered that it was in their electoral interest to name a price which might appear in a newspaper headline: a programme - with no legal basis, by the way - for cross-border cooperation with the candidate countries, funded with some of the money intended for fishing conversion. Demagoguery is contagious and others followed his example and the conversion programme was taken hostage, despite the fact that there were already appropriations for cross-border cooperation, at least in B5-3003, B5-0510, B2-0141, B3-1010, B3-1021 or B3-0306.
I would like to stress that we are in favour of the intention to prepare these regions and that they have always had our support. What we are not satisfied with is the fact that it is done to the detriment of the regions affected by an unexpected conversion. And, although the resolution states that in 1999 it was not envisaged that enlargement could have consequences for the bordering Community regions, this is not the case. In Germany, for example, the border States will have Community aid of more than EUR 10.5 billion.
We have rarely seen such a miserly and nationalistic spectacle in this House! This would be typical of the Council.
We voted in favour, but without enthusiasm. We did so because we do not want to sacrifice those poor regions of the Iberian coast, but also out of solidarity with these regions and also with those bordering the candidate countries, a solidarity which has been sadly lacking in this negotiation.
Peijs report (A5-0453/2001)
At this, the last plenary part-session of the European Parliament of 2001, which is also the last before the introduction of the euro notes and coins, we have to note that the European Parliament has not organised a formal sitting or even a debate of any kind to mark an event which is in principle, for all of the federalists here, who are in the majority, the greatest ever project of European 'integration'.
Why this silence, which has moreover lasted for several part-sessions and which has been broken only by sovereigntist voices? The answer is simple: the final phase of introducing the single currency - which is to say the physical changeover of notes and coins as of 1 January 2002 - is based on two enormous deceptions.
First of all, the single currency is totally useless from a technical point of view and serves only to satisfy the extremist desires of certain federalists who absolutely must have uniform monetary signs throughout Europe. In fact, we could quite easily have kept the current arrangement: the euro for international purposes, superposed on national currencies. We are therefore going to turn people's lives upside down, make their lives more difficult in the coming months, and doubtless further reduce the trust which they have in their national institutions, and all of this for no useful purpose except to pander to federalist passions.
The second deception is that public opinion has never been properly enlightened and has even been manipulated. Neither at Maastricht nor in the ensuing years did the public fully understand the impact of the Treaty, that is to say, that it would bring about the end of the franc. Subsequently, every possible effort was made to give the impression that the public supported the project, which was not true. Today the harsh reality has dawned: 52% of French people think that the single currency offers more disadvantages than advantages while 33% think the opposite (Le Figaro, 11 December) and 62% would like to continue using the franc compared with 32% who are of the opposite opinion (Wall Street Journal, 11 December). Similar percentages are replicated at European level.
The deception is so huge that next year, when people's eyes are opened, we will not only have to rethink the euro, but also consider thoroughgoing reforms of the European institutions to prevent public opinion from being manipulated in this way again.
Motion for a resolution (B5-0747/2001)
The Committee on Foreign Affairs, Human Rights, Security and Defence Policy unanimously approved my Amendment No 22 regarding a new Paragraph 9 of the resolution with the following wording: 'Calls on the partners to ensure that the State has a monopoly on the use of force and that no parallel military structures can continue their activities' .
If it is - ever - to be possible for peace to be achieved between Israelis and Palestinians, or between the State of Israel and the Palestinian Authority, it is crucial that the power of the State should have a monopoly on the use of force and that Islamic terrorist paramilitary groups - such as Islamic Jihad, Hamas and Hizbollah - should not be allowed to be armed and to carry out terrorist attacks against civilians as they at present do with great regularity.
My amendment was unfortunately rejected by Parliament. However, the line of reasoning I put forward has been included in paragraph 3.3 of the resolution in the compromise demand 'for the Palestinian Authority to dismantle terrorist networks, including by arresting and prosecuting all suspects' .
I regard this request as progress in itself and as being very clearly worded in the same spirit and along the same lines as my original amendment.
The voting session that we have just completed is yet another perfect illustration of the frequently hemiplegic behaviour of the European Parliament. How is it possible for this House to adopt, by a broad majority, a motion for a resolution in which it declares its 'solid commitment to the common fight against terrorism' alongside the United States whilst refusing, by a broad majority, to ask the Palestinian Authority to condemn terrorism?
I am stunned that nearly 320 Members voted against Amendment No 6 which proposed something that seems perfectly obvious, in other words, that the support we are giving to the Palestinian Authority and its institutions must be coupled with a firm condemnation of the violence inflicted by the same Authority and the implementation of effective measures that will put an end to the terrorist attacks.
What do we gain by using such disingenuous language? By moving away from a balanced policy, we are putting our diplomatic credibility at risk and we make ourselves appear to be biased. Do we want the next European mission to be turned away from Israel, just as the mission headed by the Belgian Presidency was? Why send such an ambiguous message to the terrorists, as if there were good and bad terrorists?
Our condemnation of terrorism must be global and there should be no exception. This will merely enable us to be in a better position to state our desire to see the Palestinian people in a fully-fledged, sovereign State. All people aspire to a genuine State, which is the expression of their sovereignty, and the Palestinian people have the same right to this as everyone else. However, we shall not assist the leaders of the Palestinian Authority to act with the responsibility of State authorities whilst being complacent towards terrorism.
Watts report (A5-0440/2001)
Madam President, the Conciliation Committee has spoken to us about the living and working conditions on board the ships that arrive in Community ports. I voted for the motion, Madam President, because I remember life on board very well, since at a young age I sailed on board passenger liners between New York and the Bahamas. There are some seamen who live a good life on board once their shift is finished: for instance, the pursers and deck officers dine in the restaurant with the passengers, drink whisky in the passengers' bar, dance in the ballroom with the female passengers if they are men or male passengers if they are women. In contrast, though, there are the cooks, cabin-boys and helmsmen, who unfortunately live in tiny cabins four metres square and enjoy living conditions that are not quite so pleasant. I really hope that my vote in favour will be useful so that we can take a real interest in living conditions on board ship, but for all seamen and not just some.
- Madam President, I warmly welcome this report by my Socialist colleague Mark Watts, which will enable EU Member States to enforce international standards for ship safety, pollution, prevention and onboard living and working conditions. This report has the potential positively to affect a broad number of issues: it could enhance the lives of people working on board ships and, moreover, it is in line with the EU's attempts to take a pioneering role in protecting the environment. The calls for "black boxes" which carry voyage data recorders, are a vital and concrete way to ensure that those ships calling at EU ports all adhere to common standards.
Ortuondo Larrea report (A5-0441/2001)
Madam President, the Ortuondo Larrea report marked the agreement of the Conciliation Committee to inspections and surveys of ships when they enter European Community ports. I voted for it, but I would hope, Madam President, that the on-board inspections will be performed by European Union inspectors, and not inspectors from the Member States. We know all too well, in fact, that the Member States do not want inspections in the way the European directives are implemented, so much so that, in a conciliation to have inspections on the implementation of environmental directives, all 15 Member States of the Union opposed them.
. (NL) I am pleased that agreement has finally been reached at arbitration on the three major measures contained in the Erika 1 package. We have debated and negotiated at length, and it is now time for the implementation and enforcement of the legislation.
As regards the report on the classification bureaux, the most important subject for the Liberals too was liability. In the first and second readings we argued for a ceiling on the liability of classification bureaux, since the latter organisations are only one element in the chain of liability. Unlimited liability is in our view only justified where there is gross negligence. In addition, a ceiling ensures that eventually the fairly closed markets for classification and statutory tasks will become more open and a more level playing field will be created. At present, new classification bureaux can scarcely compete with the existing (national) organisation under a regime of unlimited liability.
In order to avoid undermining the Erika 1 package and to retain the gain for Parliament brought by the Watts report (voyage data recorders on ships), at third reading, the Liberals accepted with reservations the proposal that Member States should be free in their negotiations with classification bureaux to agree higher, unlimited liability. The result of this, however, will have to be evaluated by the European Commission.
The Liberals are pleased that extra guarantees have been built into the Regulation to prevent any entanglement of interests between a classification bureau and the owner of a vessel being monitored. The bureau must now be completely independent, which stands to reason.
Hatzidakis report (A5-0344/2001)
We are still on the subject of ships, Madam President, in the report by Mr Hatzidakis on the results of the Conciliation Committee regarding double hulls for oil tankers. I voted for it because it is important to have achieved this agreement. Double-hulled tankers sail the seas of the whole world providing a better safeguard against pollution. I should be pleased, however, if there were also better safeguards for the crews, who do not have an easy life on board oil tankers, and I should be pleased, above all, if the electronic and navigational appliances were improved. Basically, we should try to prevent any disasters at sea by every possible means, either before doubling ships' hulls or, at least, as well as doubling their hulls. Surely, in the end, improvements to the electronic steering and control apparatus cost less than doubling the hull.
Pérez Royo report (A5-0417/2001)
The report by my colleague, Fernando Pérez Royo, on financial collateral arrangements is an important step towards standardising the legal regime governing financial instruments in Europe. Like my colleague, I attach great importance to the harmonisation of these markets, within a reasonable period of time. This is what Mr Pérez Royo's work seeks to achieve.
Although, overall, the report is based on the same model of future European financial markets I myself have in mind, the French socialists have not supported the rapporteur on three points.
Article 2(4) broadens the scope of application of the directive to all market participants and thus modifies the order of preferential creditors in the event of bankruptcy. This compromises companies' chances of recovery by transferring ownership of their assets to creditor banks, bypassing preferential creditors (employees, tax and social security bodies).
Article 6 provides for the use by the collateral taker of the financial instruments' collateral held under the security financial collateral arrangement; these provisions give rise to difficulties related to ownership rights and traceability of securities and thus threaten the transparency of European financial markets.
Finally, Article 10(2), as amended by Amendment No 17, deletes the precise localisation criteria, thus making any credible attempt to increase the transparency of our financial markets doomed to failure and pre-empting the conclusions of the Hague Conference on International Private Law.
Since the vote in the plenary confirmed the rapporteur's choice to broaden the scope of the directive, the French socialists voted against the text as a whole.
Motion for a resolution (B5-0821/2001)
The large groups in this House have just tabled and passed a resolution deploring the Commission's failure to submit its legislative programme for 2002, which they criticise for being insufficiently detailed, in good time, a surprising move coming from them. Of course, we could not but endorse this initiative, but neither can we avoid asking ourselves what has prompted this almost universal attitude of spite towards Romano Prodi. At every turn a majority of this Parliament seems to be trying to disassociate themselves from him.
Why? Has he in the end become disliked because his statements are sometimes insufficiently federalist? Is he being reproached for not providing sufficiently vigorous opposition to the Council, which lately has appeared to be even more exasperated than usual by the Commission's customary 'integrationism' and by its defence of a 'Community method' which has been torn to shreds by Europe's evolution, and in particular by enlargement?
We should also mention an alternative explanation, which might give us rather more cause for concern: the transitional arrangements for bringing the euro notes and coins into circulation on 1 January 2002 are not going too well, and it seems that there is a danger that the public will not enjoy the experience. It may well be that the federalist politicians in this House are starting to distance themselves from an institution which they are readying themselves to accuse in the future of not doing enough to prepare for the changeover. The Commission would be a perfect scapegoat - and moreover with some justification - for these politicians' sins.
In the conclusions of the Commission communication, it is claimed that while the Commission 'is carrying out a radical reform of its working methods at the political, financial and administrative levels... in the meantime there are growing fears that Europe may lose touch with the immediate concerns of its citizens' .
I believe these are not just fears. The fact that the citizens are not really interested in this radical reform of the Commission' s working methods seems to me to be healthy. It would be worrying if they showed much interest in such matters, which do not arouse enthusiasm even among us Members, seeing that we have not really noticed all this revisionist radical behaviour that is being pointed out to us now. Instead, we, like the citizens, notice that Europe is getting more and more out of touch with people' s concerns and seems more and more distant. Perhaps the introduction of the euro, once the initial difficulties of understanding its value in terms of the old currencies have been overcome, may help more people to see Europe as a common reality, although the feeling is likely to remain, especially among the older generations, that they have been tricked out of their old currency, which will have vanished without anyone having asked them for their views.
The feeling that Europe is distant is a real feeling and one that is becoming more and more widespread among the citizens. At crucial moments in the life of society it does not show itself as such, but emerges as the opinion of this or that government. The opinions are legitimate, but they do not convey the idea that we all belong to a common entity whereas, in the past, this idea had always been symbolically expressed by the Commission. It was the Commission that called the tune with statements and practical proposals. Now, though, partly because it is not the Commission that represents foreign policy, when faced with questions of international politics Europe seems not to exist, and it is not evident in the figure of Mr CFSP. Enlargement itself, the subject of so much praise and emphasis, is, on the contrary, seen by the citizens as a weakening rather than a strengthening of Europe.
If I do not share the enthusiasm about the 'working methods' expressed in the communication, it is not because I consider that the topics dealt with or the declared commitments are not going in the right direction, or because there are not enough legislative initiatives. As everyone knows, quality does not depend on numbers. It should be understood, rather, that over-regulating gives a distorted image of Europe and makes people identify it with that bureaucratic Moloch that is so feared by industry and the citizens. No. The intended work programme must be a political document and not an administrative list. It must state the reasons for certain delays and the real obstacles that have prevented certain objectives from being achieved; it must identify some priority goals through which the unification process can be pushed forward. Europe fully developing 'an effective role in the management and solution of international crises' will also depend on the Commission' s political will and not just on the possibility of developing on a global scale its function as a proposer of legislation. Rather than in the cultivation of regulation peas, the identity of Europe will express itself in foreign policy and the security and defence policy. The Commission should aim essentially at this if it does not want to be reduced even more in 2002 to a purely bureaucratic and administrative body.
Motion for a resolution (B5-0813/2001)
. I agree in general (while having some reservations about some of the language) with the resolution as posed. I believe the European Union should co-operate on an international level in combating terrorism, organised crime and individual criminals, all of whom use the differences in legal systems to avoid standing trial.
However, my main reservation with regard to this resolution is the absence of any reference to the International Criminal Court, initiated by the Rome Convention. This court when established will enable the trial of any and every individual suspected of crime, including war crimes. This court, which is being opposed by the USA Government would guarantee a fair trial and would apply even-handedly to everyone. In current circumstances this court is needed more than ever.
Lagendijk report (A5-0394/2001)
How wonderful it would be, Madam President, if we could find a solution to prevent conflicts! I voted for this document, Madam President, but I am convinced that we will be able to avoid these conflicts - 99% of which just happen to involve poor, or rather very poor, countries in the world - if we can make these countries a little less poor. I therefore think it is appropriate that the European Union should continue its actions of supporting the economies of Third World countries and poor countries, because I am convinced that only by improving the living standards of the citizens of our world who live in poverty - or rather in extreme poverty, not just in poverty, but in the most wretched poverty there could be - will we succeed in preventing conflicts of any kind.
Gahler report (A5-0418/2001)
The report by Mr Gahler, Madam President, concerns the relations between the European Union and the Islamic Republic of Iran. I have had the luck to have a town councillor for the Pensioners' Party who was born in Tehran and lived in Iran for thirty years and who had dual Iranian and Italian citizenship. He explained the situation in Iran to me very clearly, and so I am very pleased that people there are trying to go back to the democracy that the Shah had installed into the country, even though he was the emperor. I shall therefore ask that these talks should continue and that we should have an exchange of members of Parliament between Iran and the European Union, and most of all I propose that you, Madam President, should invite President Khatami to address this House here in Strasbourg.
I welcome moves to improve relations with Iran. But we must always take account of the fact that human rights in Iran are, if anything, getting worse and not better. Iran is continuing to fund terrorist groups such as Hizbollah who are active in the Middle East. In particular, Iran funds terrorist groups that are still holding hostage a number of Israeli soldiers who are officially posted as missing in action. If Iran is serious about developing better relationships with the West, it ought to put pressure on those groups to release those soldiers.
In particular, I would draw Parliament's attention to the case of Ron Arad, an Israeli air force officer who, in 1986, was captured by a Shi'ite militia group in Lebanon. He was then in 1987 sold to another group which was funded and run by Iran. He has not been seen since 1987; his daughter was an infant when he was taken hostage. Would it not be an appropriate message for this season of goodwill if she could at long last see her father who disappeared 15 years ago? Please would Iran help these soldiers be released if it is serious about developing peace with the rest of the world.
Van den Burg report (A5-0388/2001)
Madam President, the van den Burg report deals with the Commission report on the regulation of taxation of second-pillar pensions, that is, occupational pensions. We know that there is the EET system and so on, that is, tax is paid either on the contributions or on the interest on the invested capital, on what is received for the occupational pension, or tax is paid on the pensions themselves. Speaking on behalf of the Pensioners' Party, I propose the EEE system, in other words: exemption from paying tax when the pension contributions are paid; exemption from paying tax when the capital so received is invested; and exemption from paying tax when the occupational pension is redeemed. If we really want to improve and enhance the possibility of saving through pensions - occupational, company and voluntary - the Member States should give up levying tax on them. When we are young and think about our future, we should think that one day we shall be old and nobody will think about us, except we ourselves with our pensions.
Occupational pensions will play an increasingly important role in ensuring that pensions provide secure, lasting and effective social protection as well as a decent standard of living for retired people. There is an urgent need to create a genuine single market in pension funds, and this means providing for a tax system which will, regardless of the country of residence of the member or retired person, avoid contributions and benefits being taxed twice and discourage pensioners from going into tax exile to avoid taxes.
I voted against the report of the Committee on Economic and Monetary Affairs on the Commission communication on the elimination of tax obstacles to the cross-border provision of occupational pensions because the methods recommended in it run counter to the objective sought.
This is because the proposals contained in the report submitted to us will generate costly bureaucracy, because of Member States' having to exchange information and work together to collect taxes, and do not in any way constitute a practical and efficient approach towards removing the tax obstacles to the cross-border provision of occupational pensions.
Instead of starting a process of consultation to identify which of the tax models currently in force in the Member States avoids double taxation of contributions and benefits with the greatest efficiency and the least bureaucracy, the report already comes down in favour of the EET regime, when it is obvious that the TEE tax system - which consists of taxing contributions to the plan and exempting pensions drawn from it - would guarantee uniform fiscal treatment, regardless of the country of residence of the member or retired person, that it would allow the country granting tax concessions for setting up occupational pension plans to safeguard its tax base, and that it would make the issue of sharing tax yields superfluous.
(Intervention shortened pursuant to Article 137 of the Rules of Procedure)
Rights of homosexuals in EU institutions
The next item is the oral question (B5-0533/01), presented by 33 Members to the Commission, on the rights of homosexuals in EU Institutions.
Mr President, you promised when you were appointed, Commissioner Kinnock, that the Commission would become the world' s best administration. I have confidence that you are the right person to tackle that task successfully. The issue of giving employees equal rights, irrespective of their sexual orientation, is a crucial step on the way. In the last twelve years, there has been a very positive trend towards enabling homosexuals to be granted the same rights as heterosexuals. In 1989, my own country, Denmark, was the first country in the world to introduce legislation on registered partnerships for homosexuals, corresponding to marriage, and a number of other countries followed suit. I would mention the Netherlands, Norway, Sweden, Germany and Finland. Other EU countries have implemented legislation which approximates to marriage to rather more limited degrees.
Within the framework of the EU too, the trend is now in the right direction. Allow me to mention four very important points. Non-discrimination against minorities is now written into the objectives of European cooperation. On the legal basis of Article 13 of the Treaty, discrimination in the labour market on the grounds of sexual orientation has now been tackled in practical terms. The Charter of Fundamental Rights expressly states that there must be no discrimination on the grounds of sexual orientation. Finally, Parliament has recommended on several occasions that same-sex couples be guaranteed the same rights as heterosexual couples and that the Member States recognise registered partnerships. There have been very positive developments in recent years.
Now is the time for the EU' s own institutions to comply with the same standards. I would therefore very much welcome your proposal. You have the key to nudging things in the right direction, Commissioner Kinnock. This proposal would enable homosexuals to be accorded full rights if there were partnership legislation in their own countries. I have a couple of questions in that connection. Since it is to varying degrees that the Member States' partnership legislation approximates to the marriage laws, I would ask you to explain which countries' citizens will be given full rights. Where will the Commission draw the line? Moreover, the Commission is paving the way for cohabiting heterosexuals to be given certain rights, for example the right to health insurance covering their partners. That is progress, but I should like to ask whether the arrangement also covers cohabiting homosexuals in all the Member States. For example, are cohabiting homosexuals from Britain and Italy entitled to these limited rights? Finally, a question on the timetable: when do you anticipate its being possible for these new staff rules to come into force in the institutions of the EU? Over the years, many Commissioners have promised the earth in this area, and nothing has happened. They have, however, set things in motion. They deserve full recognition for having done so, and I hope you can give a positive answer to the question we have put to you in this House today.
One of the proposals the Commission is making for modernising reform will extend access to certain family and social benefits to European Union officials who are currently denied such access because they cannot or do not want to enter into conventional legal marriage under the laws of the Member States. I am very grateful to Mr Lund and 32 other Members for initiating this plenary debate which enables me to report to Parliament on the issue of the Commission's intentions and proposals.
Under the current Staff Regulations, social and family rights are provided only for couples who are married. Whilst that most obviously refers to matrimony between two heterosexual people, it also relates to homosexuals if homosexual marriage is legally recognised in a Member State. The House will know that the Kingdom of the Netherlands is at present the only European Union Member State where marriage between two people of the same gender is legally provided for.
In the Commission's view, it is sensible to use the opportunity of current comprehensive reforms to revise the Staff Regulations in order to reflect the wide-ranging social change that has occurred in the time since the regulations were established in their present form in 1968. The Commission therefore proposes to ensure that staff who do not have access to marriage under the current national legislation are not discriminated against and to provide improved treatment for people who, for personal reasons, choose not to be legally married. To achieve this, the Commission seeks to provide full statutory recognition and commensurate benefits for all EU staff who are in partnerships that are shown to be stable in nature.
I would ask the House to note that whilst we recognise that not all Member States' legal schemes for such recognition accord equivalent rights and status, the Commission accords equal recognition to all existing national regimes which make provision for stable partnerships. So far as we are concerned, the stable partnerships to be recognised will include homosexual partnerships which will be regarded in the same way as heterosexual partnerships and subject to the following conditions: firstly, the couple must provide a legal document of an EU Member State which acknowledges their status as non-marital partners. Secondly, neither partner may be married or in another non-marital partnership. Thirdly, there must no blood relationship in the first or second line between partners. Fourthly, that the couple must not have access to legal marriage in a Member State.
People in recognised stable relationships that meet these requirements will be entitled to the family-related benefits that, under present Staff Regulations, are available only to heterosexual married couples and to officials who are homosexuals and of Dutch nationality. Those entitlements will include household allowance, health insurance coverage, survivor's pension and annual travel allowance. It will be clear to the House that unlike homosexual couples in all Member States other than the Netherlands, cohabiting heterosexual partners who are not married to other people could, if they so wish, get married. The Commission does not, however, ignore the reality that many people in modern societies wish to sustain stable partnerships but do not wish to enter into matrimony. We consequently recognise that many partners who have not married have family obligations. We therefore consider that those who are registered should be covered by provisions that, for instance, will enable a partner to participate in the European Union civil servant's health insurance scheme and will enable an official to use special leave provisions when, for example, a partner is suffering from a serious illness. The system envisaged for the staff of the European Union institutions largely replicates the system currently employed in the OECD.
To obtain access to certain basic social rights under the Staff Regulations, non-married heterosexual partners must, as indicated, have documentary proof that their partnership is recognised in a Member State, they must not be married or in a non-marital partnership with another person and they must have no blood relationship with their partner. In addition to these two categories of partnerships, where the partners have chosen to be officially registered, there are also a limited number of cohabiting partnerships that are not recognised by any Member State since the people involved have chosen not to seek the legal recognition open to them. In such cases, the Commission proposes that the existing purely administrative recognition of certain partnerships should be maintained. This would, however, be of minor importance and the resulting rights would be limited. For example, partners would continue to have access to established language courses where places are available.
In its reform package of 30 October, the Commission approved the principles outlined above. We also decided to intensify discussions with other EU institutions and with other international public sector organisations in order to develop these proposals further. Finally, we reserved the right to make supplementary proposals after the outcome of the interinstitutional discussions which will commence formally in the early months of next year. The issue of recognised partnerships will be discussed at the next meeting of the heads of administration of all EU institutions. A working group will then further develop the Commission proposal, taking into account the additional information on the situation in other international organisations which is currently being collected. We naturally wish to pursue best practice wherever that is feasible and gains the endorsement of the legislatures, including this House.
At the end of this process, we will transmit our proposals for amendments to the Staff Regulations to the Council and to this House. We hope to be able to do that in the spring of 2002. The date of implementation of these new arrangements, and indeed much else, will therefore depend to a very significant extent on the speed at which they are handled in this House and in the Council. As for the Council, there is nothing to suggest that Member States will raise problems with this approach, particularly since it gives full recognition to the competence of Member States to regulate of marital law. It does not introduce a separate regime for the institutions - indeed, it cannot. This does not preclude the possibility, of course, that critical questions may be raised by Member States in the Council. We shall simply have to wait to see what views are actually expressed.
Finally, a word on costs. For obvious reasons we do not yet know the exact number of recognised partnerships amongst the staff of the institutions or the numbers involved. We can, however, make a reasonable estimate, and on that basis, we can forecast that the budgetary impact of the above measures will be modest. Two hundred and fifty fully recognised partnerships and 250 partnerships with a limited range of statutory benefits would, for instance, generate total annual costs of under EUR 3 million.
When implemented, the measures we propose will recognise and respect certain basic civil liberties. They will foster enlightened attitudes and they will improve the morale and living conditions of many of the valued staff who work for the European Union in the different institutions. I hope that this House will continue to support these reasonable social innovations and I look forward to further constructive discussions.
Mr President, I would like to thank Commissioner Kinnock for his characteristically full discourse and discussion on this subject, and also for the very comprehensive material he makes available to us on the staff reform issues. We will have a chance to return to this subject, as he says, when we get the detailed proposal for the Staff Regulations. The issues that he raised were covered very briefly in the report that I prepared for Parliament back in 2000, where we indicated that we were looking for a best-practice approach. The summary he has given us certainly indicates the amount of work that has been done on that. Given that it is a highly sensitive issue and Member States will certainly be looking at it closely, the sort of balance he has achieved is going to be very much the right one.
It is very important that we see this in the broad framework of recognising stable partnerships as he described it in the November 2000 discussion paper. That is really what we are discussing here. We are not talking about any particular type of partnership - that in itself would be discrimination - but recognising stable partnerships.
One of the points I particularly want to raise with him is the question of children from partnerships. There have been well-publicised cases recently in the United Kingdom about the British forces. A soldier who very sadly was killed while on active service, had a stable partnership and a child from that partnership, but was not actually covered in the UK situation. That is an important point.
The other point I want to raise is in connection with pension provisions and about the rights and abilities of staff to be able to decide to whom their pension should be paid and what flexibility they have in making that decision or in opting for whom their payment and benefit provision should be made in the event of their death.
Mr President, I should like to thank Commissioner Kinnock for his detailed reply. I would like to encourage him further. He is absolutely right that we should look at the best practices available. We in this House must remind ourselves that we cannot be selective in the application of principle. We look towards enlargement and encourage good practice, yet here in our institutions we still continue to discriminate. But I welcome the signs of change.
I hope that these will have the full support of this House and that we will begin to end the 'ping pong' game that we play with the human rights and civil liberties of ordinary men and women. For that is exactly what lesbians and gay men are. They are ordinary men and women made extraordinary by society's preoccupation with their sex lives.
Let me also say on a personal matter that in my own Member State, my partner of 18 years, cannot possibly inherit my pension. That is discrimination. We must end it both within and outside the institutions.
Finally, I should like to raise one very important issue, namely recognition by an EU Member State of a legal document. Such a legal document is certainly not available in the United Kingdom. I look forward to Commissioner Kinnock's replies.
Thank you, Mr President. Giving concrete form to the equal rights of homosexual employees of the European institutions appears to be turning into a never-ending story. Nevertheless, this House wishes to see European institutions playing an exemplary role in equal treatment, with no distinction made as to the sexual orientation of staff.
The European Parliament has twice pronounced in favour of establishing the same conditions of employment in the case of lasting relationships between people of the same sex as for married couples. Yet adequate arrangements for this have still not been made.
My group cannot help feeling that within the hierarchy of the institutions, including those of this House, barriers are still being created against the introduction of equal conditions of employment for lesbians and gay men. We therefore eagerly await the wind of change brought by the reorganisation, now entering its final phase, which will need to clear out the old dust traps from this area too.
My group is glad that, immediately after the Dutch Homosexual Marriage Act came into force, the responsible secretariat in the Commission recognised such marriages where civil servants employed by the Commission are concerned. Member States where Dutch officials may be posted who are married under Dutch law to a same-sex partner must not of course obstruct the issue of residence permits, not even if it involves subjects of third countries. My fellow MEP Mrs Buitenweg has asked questions on this matter. Your Commission should make sure that such obstruction does not occur. As yet we have had no answer from you. Can you, Commissioner, give us one today?
Mr President, I want to thank Commissioner Kinnock for his extremely detailed report. Mr Kinnock, I really did try to keep up with what was going on here. If I understand the matter correctly, the fact is that the partners of homosexuals who are not Swedish, Finnish or Dutch citizens seeking posts within the institutions of the EU are not recognised by these institutions if, as Mr Cashman says, they do not have documentation. Perhaps the latter could in those circumstances go on language courses at some stage.
Against that background, I personally do not, unlike certain others in this House, think that we have come a particularly long way. I appreciate, Commissioner Kinnock, that it is very difficult indeed to make progress in this area because we have a lot of strange prejudices about people of the same sex who love each other in the same way as heterosexuals.
Nor can I quite understand why the institutions of the EU should in this case treat employees on a national basis. If that reasoning were to be followed through, it would mean that people employed within the EU' s institutions could have their wages set on a national basis, but that does not happen.
I understand, Commissioner Kinnock, that the situation is very difficult in view of the prejudices that exist, but I cannot agree that things are developing particularly quickly in this area.
Mr President, I should like to thank Commissioner Kinnock for his very clear reply to the oral question. My point directly follows on from Mrs Eriksson's. It is clear that, in many Member States, homosexual couples do not have any rights and there are grave injustices within Member States. The only light at the end of the tunnel as regards my own country, Ireland, is that our Law Reform Commission announced yesterday - and I suspect it is because they saw something coming down the line from the Commissioner - that they were going to make that part of their research programme for the next year. Hopefully that will result in the justice that is clearly the right of stable couples, whether they be homosexual or heterosexual.
We have had situations where, because of the lack of rights for homosexual couples, people have been evicted from local authority housing on the death of the other partner who was the named tenant. We also see that huge death duties accrue to partners who have bought houses together where, on the death of one partner, the other is faced with a massive tax bill, very often resulting in that person having to sell what was, in the truest sense of the word, a family home.
I know you will be addressing some of the anomalies that exist in this but, as Mrs Eriksson has rightly said, they exist in a significant number of Member States and it could cause serious problems in terms of discrimination when we come to implement charges. I wish you every success and I am extremely glad that we have had an opportunity to raise the issue within this House because there is widespread support for it.
It is not all that often, Commissioner, that we hear good news and I should like to thank you for it on this occasion; it really is very important to us for you to have answered our question both precisely and positively. Why should this be the case? It is because we are at an historic turning point, one where the issue is no longer solely that of combating discrimination against homosexual people but that of asserting the rights of homosexuals. At this pivotal point between fighting against and fighting for, I think that you have given us some very positive answers and that we need to continue in this direction.
But why should I attach so much importance to this? Because I think that in our question we pointed out that some private companies had, after all, resolved the problem more quickly than the public institutions. We know how important it is for public institutions to set an example. I well remember the huge uproar in France when the French railways (the SNCF) decided to offer their 'couples' fares to homosexual couples. I do not think that you have had such good fortune in the United Kingdom, but we in France do, and it is the exemplary conduct of the French railways that I should like to highlight today, because this gives us some idea of what the European Commission can now achieve. That is why all of this is along the right lines, and why it is extremely important.
I would add, however, that for all this the fight against discrimination is not over, and I should like the Commission to also be aware of this struggle, in particular in the light of the fact that it has a Monitoring Centre on Racism and Xenophobia. Why could we not enlarge this to include other forms of discrimination under Article 13? We must not forget that there are candidate countries for accession, countries which will be included in the enlargement programme - I think you know the countries I am talking about - where homosexuality is still a crime. We must therefore be very vigilant; this is the 'fight against'. I am quite aware that this was not exactly the question you were asked, but nevertheless it seems to me to be important, if we are making progress on the social rights of homosexuals in the European institutions, for us to ensure that the current policies of all of the European institutions are consistent with this.
Mr President, I should like to begin with the points made by Mrs Fraisse. She is absolutely right that we are at a turning point. There has been extensive evidence for this over a considerable period of time. Mrs Banotti's speech this morning is further evidence that even in countries where there has been a deep-rooted reluctance to change the social and legal conventions, there is movement in the direction of logic, rationality and civil rights. Things are starting to move, but everyone here is impatient for that movement to be much more positive and much more rapid.
The interesting point raised by Mrs Fraisse about the activity of SNCF permits me to underline a distinction that we still, unfortunately, have to draw about the legal nature, status and powers of the European institutions as employer organisations. SNCF is an example of a public corporation with its own statute and considerable internal autonomy. Therefore it could make its own decision in relation to the treatment of homosexual couples. The same would apply to a private company that is, in this respect, literally a law unto itself. Unfortunately, that means that company could show a severe degree of prejudice but it could also show a very positive degree of enlightenment.
We are not in either of those categories. Nor are we in the category of a Member State which has passed a law which is positive about the treatment of stable homosexual relationships. Consequently, we are faced with a limitation because we are a public institution. Parliament, Council, Commission, Court of Justice, Court of Auditors - the whole panoply of European Union institutions - have a statute that does not permit us to exercise the degree of autonomy which is the basis for many of the arguments correctly put forward this morning. I include the arguments put by Mrs Erikkson for which I have a substantial degree of sympathy.
I should like to answer very quickly the other questions, starting with Mr Lund. I would repeat the point I made earlier. Once a partnership is recognised under a Member State's recognition of partnership arrangements, we will give equal rights to everybody regardless of the benefit level applied under national legislation in the national context. Once the key is turned, we will accord the best treatment within our power.
Secondly, on the timetable. Together with the rest of the proposed changes in the Staff Regulations, we will submit a proposal to this House and the Council in spring of next year. It will then be in the hands of you legislators and the legislators in the Council to decide the speed of passage and - I hope - the early date of implementation of this and other necessary changes.
I would also like to make a point that relates to material that people in the House may want to get access to. A positive attitude was expressed in the Council towards our undertaking to make a survey of arrangements throughout all 15 Member States. We received answers from 13 of the Member States, so it is quite a comprehensive, if informal, survey. If Members want, on application, to gain access to that information DG Admin. will happily respond. The information we have collected shows that there is considerable diversity of arrangements. But - and here is the good news - as I said earlier, there is a gradual but definite tide of change.
Mr Harbour's question about children of stable partnerships is absolutely vital. The only answer I can give is that if a Member State recognises that the children produced by a stable relationship qualify for the variety of benefits, we will fully recognise that. Unfortunately, at this juncture we cannot go beyond that undertaking because of the limitations on our legal rights.
When Mr Cashman asks us to pursue best practice, he knows he is pushing at an open door. But Member States determine the practices, and we have to try to encourage adoption of the best practices amongst them. We will happily consider, however, any proposal that stable recognised partnerships qualify if home countries recognise or if a country of employment recognises them. We do not have that second part of the proposal before us at the moment, but we will happily give consideration to such a proposal and investigate its feasibility. If it is feasible to establish practices in the European institutions on the basis of practices in the country in which an EU official is employed, we will try to introduce that change which could extend certain rights of registered couples, whether homosexual or heterosexual.
I would like to say to Mr de Roo that no barrier is being put in the way of the advancement of gays and lesbians who are officials by the hierarchy of institutions. That is not the case. It is the Member States who must determine what our treatment of gays and lesbians in relationships must be. So far as employment rights are concerned, rights of assessment and promotion, rights of appointment to management, there is no barrier and no hierarchy has expressed any direct or indirect desire to install such a barrier. We will not install barriers but we cannot guarantee that existing cultural or legal inhibitions can automatically be dismantled. We do not have the power to do it in the Commission. I wish we could in many ways, but I would be misleading the House if I suggested that we have, or are likely to get, that kind of massive power for change.
Finally, to clarify a point that Mrs Eriksson made, the reference I made to very limited rights, such as the right to attend language courses, relates only to people who have the right to marry, or the right to have their partnership recognised but choose, for whatever reason, not to exercise that right. The access people have to various nominal social opportunities that exist now under the Staff Regulations will simply continue in those cases.
Our action, as she was good enough to acknowledge, owes nothing to prejudice. Our intention is to try to defeat prejudice because it is irrational and frequently brings brutal consequences. What we cannot defeat is not the prejudice but the laws that exist and are exercised in sovereign power by Member States. Not until we can secure changes in those laws - and this is gradually occurring - can we take substantial further steps beyond the significant steps that we are seeking to take in the course of this reform and which honourable Members have been good enough to acknowledge.
Thank you, Commissioner Kinnock.
The debate is closed.
The vote will take place at 6.30 p.m.
Flags of convenience in fisheries
The next item is the report (A5-0405/2001) by Mrs McKenna, on behalf of the Committee on Fisheries, on the role of flags of convenience in the fisheries sector [2000/2302(INI)].
This report deals with a serious issue and that is fishing under flags of convenience. Vessels that fish under flags of convenience ignore all the rules, they exploit the best fishing grounds and they wreak havoc. In recent times, as fleets continue to increase and resource abundance plummets, flags of convenience are increasingly used as a means of avoiding measures taken by countries or regional fisheries organisations to manage fisheries and conserve stocks. Pirate fishing can be seen as a undesirable consequence of states at last attempting to improve the management of fisheries.
The environmental impact of pirate fishing vessels is virtually impossible to evaluate as by definition data on catches are non-existent or, at the very best, unreliable. The impact is known to be severe, even if undocumented, as pirate vessels target mainly high-value species such as tuna, shrimp, toothfish etc.. There are also serious social problems. Ship-owners take advantage of the lack of controls to reduce training safety standards, pay minimal wages, and lower standards of living and working conditions. They require long working periods without proper rest and they provide completely inadequate medical attention. They are responsible for many other offences.
Fishing is now a global industry. Fleets from the EU cover all the oceans of the world, as do those of several other distant water-nations. Markets are also global. One-third of the total fish production that entered international trade in 1998 was worth over USD 50 billion. Capital is perhaps the most global commodity of all. EU fisheries investments can be found in many countries. As a result, a concerted international effort is needed to eliminate fishing under flags of convenience. This will involve the countries issuing the flags or whose citizens work on the fishing vessels, the ports into which they come for re-supply or off-loading, the markets in which the fish is consumed or the home of the capital which finances this destructive phenomenon.
As the EU has both one of the largest fishing fleets and one of the largest markets for fish, it can play a particularly important role in regard to flags of convenience fishing. Many EU-owned vessels use flags of convenience. Some may even have had FIFG money to transfer to those countries and I am pleased to see that the Commission has now proposed regulations to prevent public funding being used to transfer to flags-of-convenience countries. I would call upon the Council to adopt them this week.
In contrast, I should mention Japan and Taiwan, who have recognised the extent to which their longline industries use flags of convenience and they have taken corrective measures by launching programmes to repatriate or to scrap a large number of tuna longliners. At least 62 Japanese-built flags-of-convenience longliners will be scrapped by the end of 2002. A further 67 FOC longliners built in Taiwan will be repatriated to replace older vessels, with no overall increase in fleet capacity. It is expected that this will reduce the FOC tuna longline fleet by about half. These programmes are funded by both government and industry. I believe these moves should be highly praised and that this is the way we should proceed as well.
Spain is proposing a law to list certain flags-of-convenience countries and we welcome that.
Regarding market state responsibility, the EU is a large market and so it must improve control measures. For instance, currently it only wants to ensure that fish are caught according to rules of regional fisheries organisations which the EU belongs to. This needs to be extended to ensure that fish are caught according to the rules of all regional organisations. It must also be made illegal for EU citizens or companies to trade in fish caught by flags-of-convenience vessels. This is called for in the FOA plan of action on illegal, unregulated and unreported fishing. We should go in that direction also.
The campaign that must be waged against pirate fishing is a global and multifaceted one. All countries with any involvement in the fishing industry - such as catching the fish, owning or crewing vessels, providing harbours, buying the final product - must participate.
The EU, as one of the most important regions from all these points of view, clearly has a special responsibility. I can only hope that the Commission and the Spanish presidency acting together will begin to tackle this very important matter in the months ahead. It is in the interests of all EU fishing industries to ensure that this is done.
Mr President, Commissioner, ladies and gentlemen, I believe we should firstly acknowledge how appropriate it was for the Committee on Fisheries to produce an own-initiative report on this subject. I believe that the European Parliament is thereby heading in the right direction in terms of unravelling an issue which is complicated but crucial to the future of fishing in the world and to fisheries resources.
Secondly, I believe it was also appropriate that it should be produced by Mrs McKenna, with whom I disagree on so many fisheries issues, but not on this report, which has been unanimously approved by our committee, despite the difficulty of this issue, and furthermore with no amendments from the House. I therefore congratulate the Committee on Fisheries and our rapporteur.
There is still no doubt much to do, but, in this report, the European Parliament supports the condemnation and prosecution of flags of convenience in fishing and in marketing. Certain Member States of the Union - such as my own, Spain, as the rapporteur has mentioned here and in the report - are promoting innovative legislative proposals in this field, which is no easy task, as has been said before.
We in the Committee on Fisheries are going to closely monitor the objectives and proposals in this report, aimed at dealing with the serious problem of illegal fishing. By fighting it, and eventually eradicating it, we will have taken an enormous step towards sustainable worldwide fishing. Some regional fisheries organisations, such as the International Commission for the Conservation of Atlantic Tunas (ICCAT), say that 50% of catches of species such as the swordfish originate from illegal fishing under flags of convenience. If this percentage of illegal fishing were to be controlled, it would lead to an unquestionable improvement in the fish stock and would therefore clearly benefit legal fishermen, who have so much need for these catches and who behave in a totally controlled, and therefore responsible, manner.
The marketing of these fish and landings in European Union ports - as has been said here - are key issues in this process, as is the definition of flags of convenience and clearly identifying the countries which permit them and tolerate them.
All of these issues are in the report. I would once again like to congratulate our rapporteur, Mrs McKenna, and simply point out that I believe the European Parliament has today taken a very important step towards responsible fishing in the world. Having congratulated everybody, it only remains for me to ask the Commissioner - whose presence I appreciate - for the Commission' s support for the proposals in this report, because it is a very positive step, and that he take account, of course, of the fact that it has the unanimous approval of the Committee on Fisheries, and I hope that the vote for Mrs McKenna' s report will also be unanimous this afternoon.
Mr President, I would also like to congratulate Mrs McKenna on behalf of my group, the Socialist Group, on this wonderful report which has allowed us to strengthen the legislation on the practice of fishing under flags of convenience, which in particular harms the professionals in the sector and the image they project.
The Socialist Group is in total agreement with the conclusions of this report, above all with those which demonstrate the bad treatment received by the workers on these types of ships, in terms of working conditions, wages, safety and hygiene on board.
We believe that it is necessary to encourage the governments which have not yet done so to sign up to the United Nations agreement on fish stocks, which is directly aimed at combating this kind of fishing. The control Regulation must be rigorously applied by all Member States and by the Commission, so that the landing in ports of this type of catch is not permitted.
We also agree absolutely with the rapporteur when he asks the Commission to seal off the markets of all Member States against the products of illegal fishing, by adopting effective Community commercial and customs legislation. We believe that we will have to combat this type of fishing in ports and in terms of the marketing of products obtained from it. We believe that we will have to adopt as many measures as possible in order to eradicate illegal fishing.
Mr President, Commissioner, if I were to ask you which is the odd word out in the following sequence - piracy, poaching, unsafe and fishing - you would no doubt answer that fishing is the word that does not belong. Quite right: evading management measures, plundering the riches of the sea and the maltreatment of crew members have no place in fishing. Unfortunately, this type of fishing does exist in the shape of fishing vessels sailing under flags of convenience. I agree completely with the rapporteur, Mrs McKenna and would like to add the following comment. We must involve the countries that issue those flags of convenience in an effort to put an end to these practices. Should these countries comply only by striking ships off their registers without tightening controls, we must consider economic sanctions against them. The fishing agreements that the European Union enters into with third countries could also play a part. We should exclude countries that allow fishing vessels under flags of convenience and their accompanying transport and refrigeration vessels into their harbours from fishing agreements with the European Union.
Mr President, Commissioner, pirate fleets - it is hard not to think of the Hollywood adventure films with piracy depicted as heroism and romance in equal measure or the exciting books one read as a child. However, there is nothing heroic or romantic about the background to my thoughts on piracy now, as I speak to you here, and there is quite definitely nothing to get excited about. On the contrary, all we have here is a destructive fisheries practice and flags of convenience.
We should not see these modern pirates who sail the seven seas as tough old characters with wooden legs and eye patches; no, these pirates operate on powerful trawlers, often owned by nationals of Member States of the EU. So exactly what havoc do these ships and flags of convenience wreak? This House has always battled for sustainable fisheries and tried to ensure that working conditions meet minimum standards. The parlous state of fish stocks and the economic recession tell us that a great deal still needs to be done, and we are addressing these problems in our debate on the Green Paper.
However, regulations and stock management measures have to be complied with and this compliance can only be achieved with controls which actually work and effective sanctions - including political sanctions. This is the huge attraction of flags of convenience to shipowners, because the countries which generously include them in their registers are not exactly known for their controls and sense of responsibility. The consequences are catastrophic, to both fish and man. Regional stock management measures are ignored, stocks which are already endangered are depleted without a second thought and conventions to protect employees are simply ignored.
But there is no point in lamenting what is an obvious situation any further, so my proposal is that we should keep trying to influence flag-of-convenience states and remind them of their international obligations. Even in Europe we can and must act. The port state controls adopted in the Erika I package must also be applied to pirate activities, and we must close our markets to the catches landed by these fleets.
Mr President, honourable Members, ladies and gentlemen. I should like to start by thanking the rapporteur, Mrs McKenna, and the Committee on Fisheries and its chairman, Mr Varela, for having taken on such an important problem.
Like the European Parliament, the Commission is also extremely concerned about these international fishing pirates and the use of so-called flags of convenience. One thing is clear: anyone fishing under a flag of convenience is flouting maritime law and resolutions and the resolutions of regional fisheries organisations and ruining all our efforts at sustainable stock management in the process. Plus, it is not only unfair to honest fishermen, it is outright unfair competition and may indeed, as Mrs McKenna said, cause social problems.
The Commission has not been sitting on its hands. We have proposed an amendment to the FIFG regulation so as to prevent ships from transferring to flag-of-convenience states. This proposal is still before the Council, awaiting its decision.
Taking the FAO's international plan of action to combat pirate fisheries as our starting point, we also intend to work out a Community action plan to deal with these practices during the course of our reform of the Common Fisheries Policy. What will this entail? First, we need a definition of the concept of the actual link between ship and flag state and we then need to anchor this definition in international law.
Secondly, we need to draw up a list of the supervision and control duties incumbent upon each country for every ship berthed in its ports, in order to avoid so-called ports of convenience.
Thirdly, we need to strengthen the fisheries control regulation in general.
Now, if I may, I should like to comment briefly on your specific proposals. As far as No 6 is concerned, there is already a fleet register at Community level and we therefore feel this paragraph is superfluous. I fully share the concerns set out in No 9. No new Member State can accede unless it transposes the acquis communautaire into its national legislation. We also concur on Nos 15, 19 and 22. As you know, we are already in the process of drafting proposals for reforming the Common Fisheries Policy, which we shall submit to Parliament as soon as we receive your opinion on the Green Paper, taking account, needless to say, of the proposals on control policy which you have made in this context.
As for No 16, we too subscribe to the principle that we need a list of countries which offer flags of convenience. Finally, some of your demands on this point were met when we proposed that the FIFG rules be revised.
Parts of No 17 are already included in the control regulation. The Member States are required to keep a tally of imports in order to ensure that the catch quotas of the regional fisheries organisations are not exceeded.
As for No 18, as I have already said, first we need a legal definition of flag-of-convenience states.
Finally, as regards No 21, the Commission has already submitted a proposal to the Member States suggesting that GSP status be withdrawn from Belize, Honduras and Equatorial Guinea because they have violated the UN Fish Stocks Agreement.
So you can see that we too are genuinely concerned. I should like to close by reiterating that the guidelines which you have submitted are extremely useful to us and will give us good food for thought when we come to reform the Common Fisheries Policy.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
EC/Islamic Republic of Mauritania fisheries agreement
The next item is the report (A5-0426/2001) by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 [COM(2001) 590 - C5-0555/2001 - 2001/0246(CNS)].
Mr President, the fisheries protocol with the Republic of Mauritania is of vital importance for EU fisheries. The previous protocol expired on 31 July 2001. This new protocol was initialled by both parties on 31 July 2001, fixing for five years the technical and financial conditions governing the fishing activities of Community vessels in the waters of Mauritania during the period 1 August 2001 to the end of July 2006. The provisional application of this protocol will depend on the first payment being made before 31 December this year. It is therefore of the utmost importance that Parliament delivers a favourable opinion this afternoon.
It is interesting to note that in 1995, following the unilateral termination by Morocco of the fisheries agreement concluded in May 1992 for a period of four years and in view of the likely problems of negotiating a new agreement with Morocco, the Commission initiated negotiations with third countries so that vessels prevented from fishing as a result of any loss of fishing opportunities off Morocco could, if necessary, be moved elsewhere. As a result, a supplement to the 1993-1996 protocol with Mauritania was adopted which aimed to offset the loss of fishing opportunities for the Community fleet in Morocco by allowing for 18 Spanish vessels to transfer to the waters of Mauritania, a geographical area close to where they operated previously.
In remarkably similar circumstances, the failure to renew the last agreement with Morocco, which expired at the end of November 1999, has again led to the need to seek increased fishing opportunities elsewhere in order to offset some of the hardship caused by the loss of access to Moroccan waters.
The protocol before Parliament today reflects this need. It allows for increased opportunities for EU vessels, while at the same time providing for greatly improved financial compensation for Mauritania - and I will deal with that later.
This new protocol with Mauritania is now the Union's most important protocol with a third country. Overall, the protocol offers allocated fishing rights for various species, or category of vessel, to Spain, Italy, Portugal and France. If licence applications from these Member States do not cover all the fishing opportunities fixed by the protocol, the Commission may take into consideration licence applications from other Member States.
The table in my report compares the fishing possibilities offered by the protocol under review with those available under previous agreements. From this table, you will see that, although there has been an overall increase over previous protocols, there has been a reduction for a number of stocks. There will be a 30% increase in the number of vessels, which averaged 42 under the previous protocol, to 55. According to the Commission, this measure was possible because opportunities had been created by the departure by a number of Far East vessels which used to target particular species.
There will be a 17% increase in the number of tuna vessels, from 57 to 67. The tonnage for vessels targeting black hake will remain the same at 8 500 GRT. For those targeting crustaceans other than crawfish (shrimps and crabs), the tonnage will go up by 9% from 5 500 to 6 000 GRT. However, it is important to note that there has been a reduction in the number of pelagic vessels permitted from 22 to 15. The total Community financial contribution will be EUR 430 million, broken down into EUR 86 million per year for the period of the application of the protocol. The EUR 86 million for the year comprises EUR 82 million in financial compensation and EUR 4 million for the financial contributions to fund the various types of fisheries-related assistance set out in Article 5 of the protocol. The government of Mauritania has full discretion regarding the use to which the financial compensation element is put.
Following the non-renewal of the fisheries agreement with Morocco, this new protocol with Mauritania is obviously of key significance. In this regard, it must be stressed that its principal importance does not lie in the scale of fishing possibilities that it offers or indeed in its cost.
From a Community fisheries and socio-economic point of view, its real interest is the hope which it holds out to people of the fisheries-dependent regions of Spain and Portugal, such as Andalucia, the Canary Islands, Galicia and the Portuguese south. These regions, which had so much invested in the Moroccan agreement, must be offered real alternatives as quickly as possible.
Mr President, Commissioner, ladies and gentlemen, this debate on the European Union fisheries agreement with Mauritania, together with yesterday' s vote on the fisheries agreements with Cape Verde and Guinea Bissau, are a good opportunity for a political study on international fishing agreements.
I would like to make three brief observations in this respect. The first one relates to the economic and social importance of these agreements for the European Union. As is well known, these fishing agreements with third countries account for 25% of the supply of the Community market and represent around 50 000 jobs. It has been proved, as in the case of the Efremer study, that they are highly advantageous for the European economy. The second observation concerns the importance of the agreements for the economy of the developing countries. Clearly, the European Union cannot paternalistically and high-handedly impose a decision regarding the sectors to which compensation should be applied but, little by little and with diplomacy, we have reached a situation where part of this financial compensation is applied in the fisheries sector and in important activities. Thirdly, it is clear that these fishing agreements are of mutual benefit for the two parties, for both the European Union and the third countries.
Lastly, I would like to refer to the Gallagher report, since the agreement with Mauritania is the most important one concluded with third countries to date. In the light of the non-renewal of the agreement with Morocco, this agreement with Mauritania, as the rapporteur stated, is now of special importance for Portugal and Spain, but also for Italy and France, which are countries that also fish in these waters.
As you are aware, the Committee on Fisheries adopted an amendment proposing that the quotas be redistributed by the countries in the event that those for whom they are intended do not use them. I must say that my group agrees with this principle provided that it is applied from now on, of course, to all fishing agreements and not only the agreements with ACP countries. Lastly, I would like to thank Mr Gallagher for the excellent work he has done in this report.
Mr President, I would like to say that fishing relations between the European Union and Mauritania go back a long way, to 1987, and it is clear that - since the disappearance of the fisheries agreement with Morocco, to whose demise we all contributed - it is now the most important of all the European Union' s agreements in terms of volume of catches and budgetary allocations. As previous speakers have said, it is one of the so-called Southern agreements, an agreement under which shipowners contribute to the economic costs by paying for licences. As you know, in the Northern agreements, the shipowners do not pay.
As the rapporteur says in his report, four Southern States (Spain, Italy, Portugal and France) are going to be the beneficiaries of this new five-year protocol, although it is also the case that, if fishing opportunities are not utilised - as the rapporteur says - other European countries can use them, which is also something which happens in Southern agreements, but not in Northern agreements.
As always, I would like to stress to the Members of this House - and not only those of the Committee on Fisheries - the importance of fisheries agreements with third countries, the importance of continuing to sign up to them and to sign up to new ones. I stress their importance for those third countries and for European regions which are highly dependent on fishing such as my own, Galicia, and I stress once again that this agreement is mutually beneficial.
Mr President, I would like to read a section from the April 2001 report of the Scientific, Technical and Economic Committee for Fisheries. I have been assured by Commission officials that negotiations for third country fisheries agreements are based on information provided by this committee. Regarding the most recent stock assessment of octopus in Mauritania, the report says "... the assessment conducted in 1998 indicates that the stock was over-exploited..." and it then goes on to say that "... the 1998 working group in Nouadhibou recommended a reduction of 25% of the fishing effort exerted by the cephalopod fisheries...". This is a far cry from a scientific endorsement of increasing European fishing of octopus even if certain other fleets have reduced their effort.
The Commission states that there was a more recent assessment by Spanish scientists. However, despite repeated requests, Commission officials have so far failed to provide a copy of this document. I believe there is an important principle here in relation to access to information.
Parliament, which is the budgetary authority, is being frustrated in its attempts to obtain the relevant scientific information on this major third country agreement. I cannot understand how the Commission can go for a study by anonymous authors and ignore information provided by its own main committee. Parliament has a right to know.
The other point I wish to make relates to the clause which appears to facilitate the Atlantic Dawn. I am curious. I congratulate the Commission on taking legal action against the Atlantic Dawn, but I would now like to hear from the Commission the latest on this case.
This agreement is morally bankrupt. It is yet another example of the EU taking money from poor people in rich countries and giving it to rich people in poor countries. The bribe of EUR 86 million per annum is taken from many pensioners and many of the lower-paid. It is given directly to the ruling elite of Mauritania, who are ethnically different from the bulk of the ordinary people. Very little money filters down to the ordinary people who are amongst the poorest in the world in one of the poorest regions of the world. Furthermore, it is destroying fish stocks and destroying such infrastructure as exists. Worst of all, however, hundreds of local fishermen are being killed each year and, if the excellent Channel 4 documentary on the Mauritanian agreement is any guide, some are being deliberately run down by trawlers engaged in illegal fishing permitted by a deliberately lax, ill-equipped monitoring and enforcement regime.
This is the reality. For all the fine words in the Commission document, this agreement is creating a human and environmental disaster. It is set to continue - and why? To satisfy the insatiable greed of the largely Spanish fishing industry, which nobody dares to oppose for fear of reprisals at the Council of Ministers. A vote for this report is effectively a vote to subsidise murder and it creates the very conditions in which terrorism is spawned.
This serious issue needs to be investigated and therefore I challenge this House to support me in the call for a temporary committee of enquiry, the papers of which will be ready for the next Strasbourg session. If, as we say, we care about the poor and oppressed, if we believe in the right to life, then this House should support me in attempting to shine a light on this disgraceful situation.
Mr President, Commissioner, ladies and gentlemen, fortunately, what we have just heard is absolutely a minority opinion in this House, and I think we are all delighted about that.
I would like to begin by congratulating our rapporteur, Mr Gallagher, on the diligence and efficiency with which he has done his work. He well understood that this was an urgent report, given the situation of the fleet affected by the non-renewal of the fisheries agreement with Morocco. A part of that fleet can now be included in the agreement with Mauritania, which will help to relieve the difficult situation which had been created. The European Parliament is thereby giving its opinion on the Gallagher report on this agreement, which is essential to the European Union, in record time.
I also think it is fair to congratulate the Commission on having reached this agreement, which breaks the curse of the failure of the negotiations with Morocco.
Secondly, I would like to point out - because there has been false and ill-intentioned information on this agreement - that the agreement with Mauritania is very beneficial for both parties. I insist; for both parties, and that is why it has been reached.
Furthermore, I would like to acknowledge that there is no better defender in the world of cooperation development or of the conservation of resources than the European Union. Therefore, neither private agreements nor public agreements with States other than the European Union, above all Asian States, can in any way be compared with the control and rigour applied by the European Union in these international agreements.
I would also like to take this opportunity, Commissioner, to condemn the recent seizure of a ship, the Lameiro Uno, which, while sailing towards Mauritanian waters, was seized by Morocco, accused of fishing, when this was not the case. Commissioner, I hope that this intolerable practice by Morocco will not be repeated in the future, since it would jeopardise the achievements of the fisheries agreement with Mauritania. I would ask you to take good note of this, in order to prevent any repetition of these practices, since vessels obviously have to pass through Morocco' s economic zone in order to reach Mauritania.
Mr President, honourable Members, ladies and gentlemen. Thank you, Mr Gallagher, for your report on the proposal for a regulation on a new protocol to the fisheries agreement with Mauritania. I am delighted that you are in full agreement with the terms of this proposal setting out and safeguarding the facility for our fleet to fish in Mauritanian waters until May 2006.
As you know, we have a history of good fisheries relations with Mauritania. Moreover, this agreement is now the Community's most comprehensive fisheries agreement and hence an important component of the Common Fisheries Policy. We signed the new protocol at the end of July after four rounds of intensive and tough negotiations and I think we really have brokered a fair agreement which benefits Mauritanian fishermen and the Mauritanian sector as well as our own fishermen, while guaranteeing sustainable stock management.
I really must say, Mr Farage, that you would be better advised to base your comments on fact than political posturing. So what exactly is the truth? The truth is that we have included a whole series of new measures in this agreement which were absent from earlier agreements. For example, some of the money goes directly towards improving scientific knowledge about resources. From now on, stocks will be regularly and scientifically monitored, and we have stipulated that, if the size of the stocks changes, then fishing opportunities must be adjusted accordingly, as must the relevant financial compensation. So it is quite untrue to say that we simply continue to fish the maximum catches, irrespective of how stocks develop. That is the reality. Secondly, we have based fishing rights on the data available, which Mauritania provided. According to the data which we received, it was possible at the present time to agree on a slight increase in fishing opportunities for cephalopods.
However, I should like to point out that this is not the lion's share of the agreement. The lion's share - around 40% - of catches under this agreement is accounted for by demersal species. And, just for the record, they do not mainly benefit Spain, as you maintain, they mainly benefit the Netherlands.
Thirdly, the agreement contains a series of terms allowing for the sustainable management of Mauritanian fish stocks and the development of the local economy. In order to protect local inshore fishing, we have moved the fishing areas for the Community fleet further away from the coast than was previously the case. In order to help the local economy and create jobs in the country itself, we have agreed that demersal fish trawlers must now land a larger proportion of their catches in Mauritania.
In addition, more Mauritanian seamen will be taken on board EU ships in future. Catch monitoring and controls have been strengthened and we have also increased the amount for so-called targeted actions significantly, by a total of EUR 20 million for the term of the agreement. These flanking measures will help alleviate the concerns expressed by the Committee on Development and Cooperation.
As to the proposed amendments, we have absolutely no objection to Amendment Nos 1, 3 and 5. In any case, these demands are already met under the interinstitutional agreements and, more importantly, under the framework agreement between Parliament and the Commission of 5 July 2000, making these amendments superfluous. We have a problem with Amendment Nos 2, 4 and 6 and cannot therefore agree to them. As far as Amendment No 2 is concerned, the principle of non-discrimination is already laid down in the founding treaty of the European Union and there is therefore no sense in including this sort of clause. As far as Amendment No 4 is concerned, I should point out that our standard practice is that no new mandate is required for a protocol extending a fisheries agreement. As for Amendment No 6, mixed funding for negotiated fishing opportunities is part and parcel of our external fisheries policy. In the case of agreements with third countries, the cost of compensation is footed by the Community budget, with shipowners paying for the licences.
May I also take this opportunity of pointing out that the sum quoted in the amendments is incorrect and that, from a purely formal point of view, the amendment should refer to the protocol.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
Production and marketing of honey
The next item is the report (A5-0381/2001) by Mrs Lulling, on behalf of the Committee on Agriculture and Rural Development, on the Commission report on the implementation of Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
[COM(2001) 70 - C5-0398/2001 - 2001/2156(COS)].
Mr President, Commissioner, ladies and gentlemen. This Parliament first raised the alarm about the threat to European beekeeping in 1985. The resolutions which we passed in 1992, 1995 and 1997 - mainly unanimously - contain specific, reasonable, affordable and legally tenable proposals for direct aid to save the European beekeeping industry which, the rosy Commission statistics notwithstanding, is in a state of real crisis.
Our primary concern is not to increase the self-supply rate for quality honey from our beekeepers, which is currently just below 50%. No. What we are concerned with is guaranteeing that the 80 000 wild and cultivated plants across the European Union will be pollinated. This is currently under threat as a result of the worrying decline in the number of beekeepers, more than half of whom are over 60 years old, and really has reached crisis point in certain regions. It is truly amazing that, despite the patience and determination of the spokesmen of all the groups in this Chamber since 1985, we have not managed to bring the Commission to its senses and make it realise that its half-hearted policy based on the wishy-washy 1997 regulation urgently needs to be improved if we are to avert the threat to the balance of the European ecosystem from the beekeeping crisis.
It is incomprehensible, nay irritating in the extreme, that the Commission persists in doing nothing, despite its report on the unsatisfactory implementation of the inadequate measures based on the half-hearted 1997 regulation and despite its acknowledgement that European beekeeping has to contend with increasing difficulties. With all due respect, Commissioner, we can no longer accept this absurd obduracy. The Commission needs to come to its senses. Errare humanum est, perseverare diabolicum. You understand that, Mr Fischler.
The bases needed in order to introduce the direct aid now which we have lobbied for since 1992 are there for us in the Treaty. In my report we have again made specific, affordable short- and medium-term proposals, which there is too little time to go into, but the Commission can read. So what we want to hear today is that it is prepared to get moving on the basis of our proposals, which are supported by all beekeepers in the Community, from north to south, and we mean in the right direction. Mr Fischler saw for himself on Tuesday, when beekeepers from the majority of Member States visited the House with their produce, which attracted a great deal of interest, that some stands were cleaned out before the beekeepers had time to offer their products to the invited guests.
I should also like to thank the honourable Members who attended the meeting with over 60 beekeepers and who, like my colleagues in the Committee on Agriculture and Rural Development, fully support the demands contained in my report. We need more generous Community cofinancing than the current 50%, because many Member States are too mean to raise the 50% for programmes to improve the conditions under which honey is produced and marketed on the basis of the 1997 regulation, depriving their beekeepers of even the few hungry euros earmarked for their country.
We need both the immediate measures called for in the report and medium-term direct aid pending the mid-term view of Agenda 2000, especially premiums to compensate for loss of income because there is no Community preference in this sector. I am almost proud of having managed, together with my colleagues in the Committee on Agriculture and Rural Development and the Committee on Budgets, to get appropriations for programmes to improve the conditions under which honey is produced and marketed raised from EUR 14 to 16.5 million for 2002. That is the only compulsory expense in the agricultural budget to which this has happened. But that cannot distract us from the fact that the Commission's bee policy is still underdeveloped. All it needs is the political will on the part of the Commission and the Council to give us a sum which the EU takes less than five hours a year to spend, not to mention the EUR 2 billion embezzled from the budget. This political will is all that is needed to allow us, together with the beekeepers, to protect beekeeping in Europe and to prevent us from running blindly into the wall of an ecological catastrophe in the medium term.
Mr President, ladies and gentlemen, the bee is a symbol of hard work and, in this respect, Mrs Lulling is the queen bee of the European Parliament in the truest sense of the word, because it is she who, for over a decade, has forced us not with carrots and sticks, but with honey and bee stings, by which I mean with sound arguments, to keep on debating this question, a question which many people tend to underestimate because, unlike me, they were not fortunate enough, back at the beginning of the 1980s, to meet the biggest group of visitors ever to visit this House in Strasbourg - a group of Bavarian beekeepers invited by the late Heinrich Aigner, who also fought long and hard for this cause. Several hundred Bavarian beekeepers came to the European Parliament, which just goes to show how committed these people are to their cause, which is also our cause.
Beekeepers are not a large group of voters, they are people who look after bees which, as Mrs Lulling has already said, ensure that a balance is constantly restored to our ecosystem, at least to a certain extent. A cold winter is just beginning, but when it is over we know that spring will arrive, that the bees will again fly off to provide their pollination services and we shall again enjoy a blooming landscape. But there is a danger that one day winter will come and no such spring will follow because there will be no bees or too few bees to provide this ecological function. Many people believe that the EU is a country which flows with milk and honey.
With milk we have tried to get the quotas into order. With bees, we have a self-supply rate of just below 50% in the European Union. Anyone who really wants to see a country which flows with milk and honey should fly to Argentina, as I did this summer. Argentina could supply the European Union with most or many of the products that we need, but in these times of global political crisis, we are aware of two new elements. First, we are aware of the need for quality following the BSE crisis and, secondly, we are aware of the need to be able to obtain healthy food from our own soil following the crisis on 11 September. I think that a functioning European farming industry and a functioning European ecosystem need suitable support for our beekeepers, which is why I ask the House to throw its full weight behind the Lulling report.
Mr President, on the basis of the assessment and the application of Regulation (EC) No 1221/97, two clear conclusions should be drawn: firstly, that it is necessary to increase the amount of aid in each of the lines and the percentage of subsidy; secondly, that we must prevent, as was the case in the period 1998-2000, inequalities between sectors.
With regard to the corrections which should be introduced, we must achieve a reasonable balance in the cost-benefit for each of the action lines and a profound modification which transforms the current degree of co-funding, so that funding is entirely covered by the EAGGF Guarantee.
With regard to future needs, we should make two recommendations. Firstly, we must establish a direct aid system which compensates for the loss of income suffered by European professional beekeepers. Furthermore, we should create a COM for honey. Secondly, we must recognise the importance of the role played by professional beekeepers by maintaining their status in the face of large bee-keeping operations, since they thereby allow the existence of a fully sustainable stock-breeding activity, which favours rural development and which, furthermore, produces healthy and high-quality products, and which is socially very beneficial, given its important contribution to environmental quality and its active role in conserving bio-diversity by means of the pollination carried out by bees.
I will end by saying, Mr President, that this task of pollination, which is safeguarded by beekeepers, must be compensated for through a line for specific aid which supplements the current Regulation. I congratulate Mrs Lulling on her magnificent work.
Mr President, today the future of bee-keeping in Europe is in the balance. This is about nothing less than saving a sector of production. This is a matter of urgency because, while we are consuming more honey, production is falling to dangerously low levels. Today we consume more than twice as much honey as we produce. And if we are producing less it is essentially because of the devastating effect - now scientifically proven - which a certain number of systemic insecticides used to treat arable seeds have had on bee populations, which have been really decimated. This situation is not unique or unusual; today nearly all European bee-keepers are affected.
Faced with a situation of this nature, the Commission's proposal, which is extremely weak, confines itself, as part of its new regulatory framework, to statistical work and a handful of promotion measures. These proposals are obviously not sufficient to tackle the problems affecting the sector. No one is denying that there is a need to refine the statistics, but this work is no substitute for what is most urgent, which is rebuilding bee populations so that our bee-keepers can save honey production in Europe.
Product promotion is a good thing, provided that the product concerned is available. Furthermore, you have to be particularly careful with promotion when the products concerned are ones of which we have a considerable shortfall, which is the case with honey. It is necessary to promote the link between the product and the land. I do not believe that it is the European Union's job to fund the promotion of Chinese, Argentinean or Mexican honey: these are honeys which do not guarantee traceability in any shape or form, which are not subject to quality control, which do not comply with our standards and which are often nothing but flavoured glucose syrups. We cannot claim that we wish to encourage European agriculture to develop in a way which is more respectful of the environment while at the same time letting our bee-keepers sink into indifference, and it is true that they do not constitute a powerful lobby. They are all the more deserving of our attention. Any product, including honey, can, admittedly, be purchased from outside, but the pollination of our plants is not something that can be imported. We are dealing here with an area which is essential for preserving our environment and our bio-diversity. That is why I welcome the work done by our excellent rapporteur, Mrs Lulling, and by all of the Members of the Committee on Agriculture who unanimously adopted the amendments which we tabled together. These open the door to the possibility of Community funding being made available to help European bee-keepers to rebuild their hive populations in response to this urgent situation; we state this in Paragraph 10.
Veterinary costs related to bee-keeping should also be treated in the same way as for other animals; we state this in Paragraph 5. And to safeguard the future of this industry in the long term, it is essential that, in the future, procedures for the approval of plant protection products take account of their effects on bees in terms of death or alteration in behaviour; this is our Paragraph 17. It is essential that the precautionary principle be applied here. Commissioner, the Commission needs to wake up; the Council needs to wake up. This is a matter of great urgency. We Members must sound the alarm. The European Union would bear a huge responsibility if it hastened the disappearance of our bee-keepers. I hope that all Members will support the wise, necessary and urgent proposals which we adopted unanimously in the Committee on Agriculture.
Mr President, honourable Members, ladies and gentlemen. First, may I congratulate you, Mrs Lulling, on being crowned queen bee of the European Parliament here today. I should also like to congratulate you on the report which you have submitted. However I hope, with reference to the sting which was also mentioned, that you do not share the fate of the bee which, as you know, can only sting once. That would be a real pity.
Programmes to improve the conditions under which honey is produced and marketed are regularly submitted by all Member States for approval and, with only 80% of available funds being taken up, the satisfactory application of Regulation 1221/97 would clearly appear to be guaranteed. For the rest, the Council has approved the European Parliament's motion for the funds earmarked for the application of the regulation to be increased by EUR 2.5 million.
The Commission would therefore be delighted if the Member States and the enterprises in question were to take up all these funds in order to implement as many measures as possible within the current legal framework, in order to help the sector and allow it to develop in line with the rapporteur's considerations.
When the report on the first three years' application of this regulation was submitted to the Council, the representatives of the Member States raised no objections whatsoever and approved the Commission's conclusions unanimously. In discussions with the Commission, the enterprises in the sector welcomed the fact that the aid regulation in favour of European beekeeping was to be maintained.
The economy in the honey sector is stable, production and imports have remained steady and the self-supply rate has fluctuated between 48 and 50% for several years and is therefore nothing new. Bearing these facts in mind and bearing in mind the heterogeneity of the sector and the widely differing bee economies in the European Union, we feel that neither a new common organisation of the market in the honey sector nor a direct aid regulation in the form of direct income support for beekeepers is warranted at the present time.
Other suggestions in the report, such as specific aid to improve the bee population through rearing apiaries, can already be implemented under the current regulation, without the need for any new legal provisions. We also have all the facilities of the structural policy and the policy to promote agricultural products at our disposal. They too need to be implemented accordingly, although the initiative here lies mainly with the Member States.
Having said which, the Member States and the enterprises in question need to work more closely together in applying and implementing the programmes in order to ensure there is coherent political and financial support for this sector across the EU.
Mr President, I should like to take this opportunity, as Mr Fischler is still here but will surely not be able to stay for this evening's vote, to say that I am somewhat disappointed. You cannot say that these paltry funds of between EUR 10 and 14 million - granted, we shall get a bit more next year - are satisfactory because 80% are being taken up. I realise that we are making demands on the Member States and that a bit more will be done within the existing legal framework, but we also want a more flexible approach than is possible at present.
But I must say that I really am appalled to hear that not one representative in the Council - i.e. not one Member State - had any objection whatsoever; do they really think we need do nothing at all? I think it is quite something that the Member States apparently feel no need to react to what the European Parliament has to say about your report. But we and the beekeepers shall make sure that the Member States at least acknowledge what we have to say about the report, just in case they think there is no need to act. As you know, we have not called for any all-powerful order, but we still take the view that we need direct aid regulations in the medium term. You say they are not warranted at the present time. You have heard the beekeepers, they take quite a different view and you must be fully aware of what is happening in this sector. We shall also ensure that beekeepers are better informed about the facilities available under structural policy and measures to promote agricultural produce, but here too we have very limited funds for numerous quality products.
Mr President, I just wanted to say this to Mr Fischler because I already know what he has told us. I had hoped for something more, rather than being hung out to dry!
Thank you, Commissioner.
The debate is closed.
The vote will take place at 6.30 p.m.
Mr President, I shall be very brief. My colleagues in the Committee on Citizens' Freedoms have told me that at 8.57 a.m. they received an e-mail convening the Committee for 9.30 a.m.. This way of doing things seems rather odd to me. I should therefore like this not only noted in the minutes but also brought to your attention, Mr President, so that, since we shall be making a formal protest, the Bureau is kept informed of the fact that committees are meeting after being convened with only 33 minutes' notice - something I find rather odd, not to say strange, not to say inappropriate.
Mr President, I do not want to prolong the debate unnecessarily. I would, however like to say that I am the deputy chairman of this committee and I was treated in exactly the same manner. It is a sorry state of affairs when a deputy chairman is not even given proper notice of an extraordinary meeting. This sort of treatment is quite simply unacceptable.
Thank you for your observations. At this point, however, I cannot do anything. Amongst other things, as you know, this House has expressed its wish that the urgent procedure should be voted on during the next sitting of Parliament, next Monday.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Zimbabwe
The next item is the debate on the following motions for resolutions:
B5-0759/2001 by Andrews, on behalf of the UEN Group,
B5-0774/2001 by Sjöstedt, Marset Campos and Di Lello Finuoli, on behalf of the GUE/NGL Group,
B5-0787/2001 by Maes, Lucas and Lannoye, on behalf of the Greens/European Free Alliance Group,
B5-0788/2001 by Mulder, van den Bos and Malmström, on behalf of the ELDR Group,
B5-0799/2001 by Kinnock, on behalf of the PSE Group,
B5-0801/2001 by Van Orden, Deva, Parish, Foster, Banotti, Corrie, Gahler, Korhola, Lehne, Maij-Weggen, Sacrédeus and Belder, on behalf of the PPE-DE Group
on Zimbabwe
Mr President, I believe that the resolution on Zimbabwe that we have formulated together is quite rightly a tough one, intended as a warning to Mr Mugabe.
At a time when democratic elections should be in preparation, Mugabe' s only response has been to encourage and establish an atmosphere of terror in his country - everywhere, in the countryside and in the towns. This makes it crucial that the elections are able proceed in a normal way, and that the international community continues to insist that they are. But nothing suggests that Mr Mugabe is receptive to this justified democratic demand from within his own country, where even in the previous elections it was clear that the virtual majority wanted a change of government.
Mr Mugabe is clinging to power and to that end regards all possible legitimate and especially illegitimate means as justified. For example, journalists must now apply for a work permit before they are allowed to write. This of course runs counter to freedom of expression. The printing works of the few still more or less independent papers are smashed up. In this way opinion forming is hampered. Today I received the manifesto of the women' s organisations, which complain that women obliged to sell the fruits of their labour on the land to a state institution are either not paid at all or else far too late, in a country where inflation is running at 86%.
We shall therefore vote in favour of this motion with great determination for this and many other reasons mentioned in the text.
Mr President, Zimbabwe really had all the qualifications for becoming a prosperous and successful country in southern Africa. That is why it is so incredibly tragic to see it heading straight for the abyss. Zimbabwe has been discussed by us many times in this House, as I know it has also been in the other institutions. We have often thought we have seen some small glimpse of hope or gleam of light. We have been wrong every time. There are no such glimmers. The situation is alarming. Zimbabwe is a lawless, economically impoverished country governed by a dictatorial old ruler who has completely lost contact with reality and with his own people.
Robert Mugabe breaks promise after promise made to surrounding countries. He has not succeeded in stopping the illegal land occupations or in bringing about fair land reform. Human rights are infringed on a daily basis, and the opposition is harassed and persecuted in an unacceptable way. The regime is thoroughly corrupt and, in terms of democracy, the impending elections, in which election workers are threatened, harassed and imprisoned, cannot be called anything other than a joke. Freedom of expression is totally restricted.
We must immediately break off all communication with, and suspend all assistance to, the Zimbabwean regime. All Mugabe' s foreign assets and all those of his family should be frozen. I really want to appeal to both the Commission and the Council to be crystal-clear in their condemnation of Mugabe' s regime and to state that our and the world community' s patience is at an end. We must establish a broad, international coalition and form of cooperation with the SADC states so as to put pressure on the regime and take measures against it. At the same time, it is of course important to find ways of supporting the opposition. There is a small number of courageous people who, at risk to their own lives, are fighting for democracy and human dignity.
Mr President, this is the second urgent resolution on Zimbabwe that we have put forward in just over three months. The reason for this is our enormous concern at the continued deterioration of the situation in that country with such a short time to go before the presidential elections.
At the beginning of September there were some indications that Mugabe might be prepared to respond to international pressure. Sadly, it is now very obvious that the commitments given at Abuja were a sham. It would seem that Mugabe thinks he can make a few promises, buy a little more time and then carry on with his repressive policies while the economy of a once prosperous Zimbabwe collapses. Half a million Zimbabweans are now on the verge of starvation. Opposition politicians go in fear of their lives. Mugabe's absolute contempt for international opinion was further demonstrated by his defiance towards the EU troika which visited Harare at the end of November. We now have to show that we are serious in our threats to take action. At the moment Mugabe thinks he is untouchable and even flies to Spain for medical treatment.
We are not proposing the blunt instrument of economic sanctions. We know that this would impact on the population at large and in any case we are only too aware how such measures can be evaded. We are calling for smart sanctions that would directly hit Mugabe, his family and his cronies. Steps should be taken immediately to freeze their overseas assets and to impose a travel ban. The decision to move in this direction should be taken by ministers at Laeken this weekend. Our resolve should be made absolutely clear in the meeting scheduled to take place next week between the European Union and Zimbabwean representatives under the terms of Article 96 of the Cotonou Agreement.
If Mugabe does not take immediate and verifiable action in the way that the international community is demanding, the European Union must be ready at once to impose the smart sanctions. Our resolution today sets out clearly what has to be done. Let us not dilute the message in any way. The resolution is a basis for action now.
Mr President, this is the sixth and most sharply worded motion since the crisis broke in Zimbabwe. We have the Council to thank for finally getting Article 96 of the Cotonou agreement moving since the last resolution. We hope that contacts with Zimbabwe in this context will bear fruit, although we do not really expect this man to show the slightest interest in our measures. On the contrary, he will get his own party to elect him as a presidential candidate in Victoria Falls this weekend and he is already preparing to make a farce of these elections.
For a start, he is now demanding proof of residency as well as identity cards as proof of electoral status. A great many people find it very hard to provide such proof. And now he wants to hold the elections in constituencies, rather than as nationwide elections throughout the country. People who are not registered in the large towns where they work will have to travel home. Most will not be able to afford to do so. The aim is to ensure that as many people as possible are excluded de facto from the elections, because he knows that this will stop the majority of his opponents from voting. There are 200 000 people currently starving in the Masningo province because Governor Hungwe has stopped food from being distributed by NGOs. The Governor has demanded that the food be delivered to him first so that he can arrange for it to be distributed. Then, of course, he will only feed his own people.
We must not let this man get away with it. We must ensure that we take targeted measures to stop Mr Mugabe in time, and I call on us all to do so.
Mr President, ladies and gentlemen, it is painful to have to stand by as a stubborn president, who has also earned a great deal of credit, uses unscrupulous party activists to help him systematically ruin a country, with no scruples about using deadly force in the process, because he cannot come to terms with the threat of losing power. Like Mr Gahler, I was one of the parliamentary election observers at the time and saw for myself how Mugabe and his rent-a-mob were driving the country straight towards catastrophe.
Despite massive attempts to intimidate the electors - and we shall no doubt see an action replay of that now - and despite massive support for the opposition candidates, which has ended in death in a multitude of cases, the MDC achieved a remarkable result, clearly signalling to Mugabe that political change was on the horizon.
Now, with presidential elections imminent, Mugabe is again tightening the screw of force and terror. There is no sign of the return to the rule of law promised in the Abuja agreement; on the contrary. By using more and more legislative repression, massively restricting the freedom of the press, threatening the opposition, continuing to occupy farms and permanently undermining the rule of law, Mugabe is isolating himself more and more, including from his traditional allies in southern Africa. This was blatantly obvious at the last meeting of the ACP/EU joint parliamentary assembly in Brussels in October. These countries are being sucked into free fall by the humanitarian and economic disaster in Zimbabwe and further pressure is needed to make Robert Mugabe change direction and hold the presidential elections in accordance with the standards of free and fair elections, and this is where we also need the support of the institutions of the European Community.
Mr President, the regime of President Mugabe of Zimbabwe is having a very bad press internationally, and with good reasons. Mugabe is sacrificing countless human lives, literally and figuratively, to his utterly ruthless aim of retaining power.
The shocking Dutch newspaper headline of less than a week ago 'Zimbabwe stinks of blood lust' sadly completely sums up the content of the article by the paper' s correspondent in Harare. The accompanying vulgar cartoon from the Zimbabwean state paper The Herald underlines this ominous message. The cartoon turns Mugabe' s major challenger in next year' s presidential elections, Morgan Tsvangirai of the Movement for Democratic Change, into a downright caricature. He is depicted as the yes-man of rich white farmers in his own country and of Western powers.
However, Zimbabwean political reality looks completely different. Naked state terror against white farmers, their black managers and agricultural labourers as well as against political opponents of Mugabe' s party, ZANU-PF. State terror manifests itself in ten or so methods of repression: undermining the judicial system, politicisation of the army and police, attacks on press freedom, occupation of the estates of white farmers, slander against independent institutions like the Red Cross, purportedly acting as cover organisations for the opposition, electoral fraud, tapping the opposition' s telephone traffic, detention of and slurs on members of the opposition MDC party, violence and intimidation against supposed supporters of the opposition and, finally, murder of political opponents.
In this context, I should like to ask the Commission urgently, in its meeting with Zimbabwean Government representatives at the beginning of next week, to speak up above all for those domestic organisations that help the victims of political violence in Zimbabwe, who now total hundreds of thousands.
When Mr Mugabe became the first President of Zimbabwe some 40 years ago, that land-locked country in Africa was a rich nation that could feed its population and export food to neighbouring countries. About 1000 white farmers, owning most of the land, produced the food and the surplus. After independence in Zimbabwe, the Lancaster House Agreement between Britain, as the colonial power, and Zimbabwe allowed for land redistribution to black families and appropriate compensation to white farmers without any loss of production.
Mugabe has failed in implementing these reforms. He has failed to settle the poor black families. Since independence, Mugabe has had much time to establish real democracy, rule of law and prosperity for all. Instead, he has enriched himself, his friends and destroyed his country's economy. He has made the poor even poorer. He has intimidated, looted and deprived the white farmers who produced so much wealth for his nation.
Zimbabwe needs a free and fair election now. Mugabe should not fear. He will be judged on his record. If he is a statesman, like Mandela, then he should step down with dignity and let someone else from Zanu-PF contest the election. If he is still a Catholic, then he should listen to Archbishop Ncube of Zimbabwe who has also condemned him regularly without fear. Mr Mugabe cannot and will not be remembered in Africa unless he gives his countrymen a chance to breathe, walk without fear and seek opportunities to enhance their quality of life. I have a simple message for Mr Mugabe - be an African elder and retire gracefully to your village.
Mr President, Article 96 consultations will not be easy but we should give them a chance. Zimbabwe confirmed its participation, but the original date of 19 December for the start of these consultations was yesterday postponed. We do not have an indication of another date. The idea is to hold them next month.
It has been indicated that SADC, ACP and the OAU will be invited to and included in these consultations. This is good because it broadens out the scope by anchoring in Africa the kind of discussion we have to go through with Zimbabwe.
The consultations will focus on the issues which matter to us - human rights, democracy, the rule of law, good governance and the escalation of violence. The consultations will provide an opportunity to seek the government's views and their firm commitment in the following areas: politically motivated violence, elections, freedom of the media, the judiciary and illegal occupation of properties. I would like to reassure Parliament that these consultations cover practically the totality of the issues raised in their draft resolutions.
I would like to stress that there will also be a clear EU position on the points Zimbabwe is bound to raise, such as land reform, interference in its internal affairs, alleged support for the opposition and the imposition of what they call "white values". Finally, not pre-judging the outcome of the consultations and handling them in the spirit of the Cotonou agreement is not only necessary to address the situation with Zimbabwe, it is also necessary to maintain mutual trust and confidence between the EU and ACP countries. But respecting the rules and the spirit of these consultations is not the same as carrying them out in a vague and weak manner. This is not how the piano is going to be played!
As regards electoral monitoring, the Commission is getting prepared for this. The Government of Zimbabwe has announced that it will not accept monitors; it will only invite friends to observe the presidential elections. The auguries for an EU presence are not too good, but we will be able to mount an EU mission should this be feasible. We are maintaining flexibility to react to developments and possibilities.
A key requirement will be that no international observation mission - whether multilateral or bilateral - is manipulated by Mugabe into sending short-term observers only for polling day. We have to keep in mind that last year polling day itself was relatively calm. It is clear that the campaigning period in the run-up to the poll is crucial for determining the fairness of the electoral process itself. The Commission considers that a minimum length of observation time - that is, one month - is necessary and we are discouraging others from sending short-term observers only.
The Commission has suggested that the EU focus its approach on the SADC Parliamentary Forum's norms and standards, which comply with the UN standards and have been endorsed by Zimbabwe's ruling ZANU-PF Party. There are indications that other international partners, such as the Commonwealth and the United States, will agree to use those standards, which would then allow the international community to judge the openness and fairness of the elections.
In parallel, the SADC Electoral Forum and the Electoral Commissions Forum of SADC countries are being encouraged to open a dialogue with the Zimbabwe authorities and the political parties, on the preparations for the presidential election. We see close collaboration with SADC in this election-related activity as a way of creating some sort of base-line case so that we will be able to do something if we cannot participate directly. But this is the preferred option, and Zimbabwe should welcome the EU observers.
The Commission has remained engaged in the country in order, on the one hand, not to pre-judge the outcome of the consultations and at the same time to up the stakes for Zimbabwe of an eventual failure - thus increasing the pressure on them to cooperate. This is the rationale of what we are doing at this moment. We have therefore taken the following actions: the Commission has currently a mission on the ground to assess humanitarian needs and food security issues. This we will do in any case, whatever the political outcome. Preliminary results show that, remarkably, the deterioration of the situation is much slower than could have been expected.
The Commission has also participated in the UNDP land mission. Successful or not, it is worth exerting a positive pressure on Zimbabwe by doing anything possible to move forward the dossier of land reform. The Commission has maintained, as I mentioned before, its offer to support the electoral process.
We continue preparing our cooperation under the new five-year funding cycle, not least to demonstrate to the Government of Zimbabwe what it has to lose. We will not take any decisions on whether or not to proceed with signing and implementing the Country Strategy for Zimbabwe until after the consultations have been concluded. To sign or not to sign is a very important question in many cases and here it is quite clear that we want the consultations concluded before we move on. But not to prepare would also imply lack of respect of the whole process of planning in the Cotonou framework.
The regional dimension is important. It appears that Zimbabwe's neighbours are becoming increasingly concerned with the deterioration of the situation and the potentially very dramatic consequences for the country and the whole region. This is why we have taken the initiative to maintain close contact with SADC and Nigeria in view of Article 96 consultations. It is, in fact, the first time ever that the opening of these consultations has included a reference to the use of our partners in the region. The General Affairs Council accepted this approach, ensuring close coordination and complementarity with SADC and the Abuja process.
The Commission and presidency have proceeded with a series of informal exchanges with SADC and Nigeria against this background. We note that these African partners are already exerting effective peer pressure on Mugabe so that a solution to the crisis may be found. The emerging African ownership approach has to be welcomed, particularly in view of the negative effect that the continuing crisis in Zimbabwe is having on its neighbours. I must confess that the outlook is not optimistic. Things look very bad as we move into these consultations.
The debate is closed.
The vote will take place today at 6.30 p.m.
Cluster bombs
The next item is the joint debate on the following motions for resolutions:
B5-0765/2001 by Sakellariou, Wiersma and van den Berg, on behalf of the PSE Group,
B5-0775/2001 by Brie, Frahm, Eriksson, Korakas, Figueiredo, Marset Campos, Papayannakis, Boudjenah and Seppänen, on behalf of the GUE/NGL Group,
B5-0782/2001 by McKenna, Maes, Schroedter, Lucas and Isler Béguin, on behalf of the Greens/European Free Alliance Group,
B5-0789/2001 by van den Bos, on behalf of the ELDR Group,
on cluster bombs.
Mr President, I wanted to begin my speech by expressing my horror at this war in Afghanistan and any other war. We have always spoken out very clearly against the Taliban government and the measures it took against its own population, against women' s rights in particular. But we are also against the deaths of - I believe - thousands of innocent civilians in Afghanistan.
Today we are talking about a weapon which is being used in Afghanistan, a weapon which the United Nations Convention of 1980 called into question, a weapon which is today also the subject of discussion in the Conference taking place in Geneva. A weapon which, together with anti-personnel mines, makes enormous areas of our planet uninhabitable.
Mr President, I believe it should be banned. As simple as that. I even find the fourth paragraph of this resolution, which says that we must provide them with more reliable mechanisms, repellent. I believe that nobody in this House has expressed the horror of any war better than our recent winner of the Sakharov Prize, the Israeli Nurit Peled-Elhanan, who spoke here yesterday.
Mr President, ladies and gentlemen. Cluster bombs, as we all know, are one of the most treacherous conventional weapons ever devised by man. Civilians and aid workers fall victim to these bombs years after the conflict has ended. The peace process often grinds to a halt because unexploded bomblets close off whole areas. Refugees cannot return, because the area is no longer inhabitable. These are the reasons why our group agrees with the statement made by the President of our Parliament and condemns outright the use of cluster bombs by the US army in Afghanistan.
This bombardment will set the peace process and economic development in Afghanistan back years. I think it is irresponsible to continue this bombardment and I call on the USA to put a stop to it at long last. I also call from this platform on all countries, especially those who have signed the UN Convention on Conventional Weapons, to apply an immediate moratorium at their next conference and pronounce a definitive ban on the use, production and supply of these weapons. And I call on the Commission and the Council in its negotiations with the USA to urge them to subscribe to a ban on cluster bombs.
Could I just briefly refer to the statement made by the Commissioner on Zimbabwe, which I very much welcome. We have put off these Cotonou negotiations and we really need to have a deadline by which they must take place. Otherwise I can see Mugabe will just keep on deferring it until nothing happens at all. I would suggest that we ought to set a date, such as January 12, by which, if nothing has happened, we proceed with the sort of strong measures that we have suggested.
Turning to the cluster bomb issue, I have to say that I have been one of the foremost activists in support of the campaign to ban antipersonnel landmines because our armed forces recognise that their limited military utility is outweighed by the danger that they so often pose to civilians, often many years after a conflict is over. There are other weapon systems that could be used instead of antipersonnel landmines to equal effect, but without the negative dangers. There are those engaged in mine clearance actions who will testify to the fact that a large proportion of the hazardous material they come across is unexploded ordnance of various sorts rather than antipersonnel mines Sometimes this ordnance includes unexploded bomblets from cluster bomb units.
I have to say that cluster bombs are not antipersonnel landmines and it is bogus to try and confuse these two issues. While I would support the need for such remotely delivered munitions to contain self-destruct or neutralising mechanisms, it would be most unwise to insist on a ban until our armed forces are satisfied that their operations would not be impaired or that they have substitute weapons of equal effectiveness. We have to be very careful and beware of what I might call 'banning creep'. Otherwise we are going to blur the focus of our actions against systems such as antipersonnel landmines and the wide support which that sort of campaign attracts.
There are some elements in the resolution that I can support, but I am suspicious of some of its driving elements. Therefore, I am inclined to abstain on the resolution.
Mr President, Commissioner, ladies and gentlemen, one international agreement to protect the victims of international armed conflicts states that it is forbidden to use weapons, projectiles or materials and methods of war which may inflict unnecessary injury or suffering. So much for the theory. In practice, things are very different. Unfortunately, there are malicious people in today's world who are unscrupulous in their decision to use force and who are unscrupulous as to which weapons they use. But there are also people who have good reason - in order to limit and prevent force and terror - for having recourse to weapons, who have to have recourse to weapons on grounds which are perfectly in keeping with human rights. Our call is to these people. If you have to have recourse to weapons, even with good intentions, then those weapons should not, as this text states, be weapons which inflict unnecessary or avoidable injury and unnecessary suffering. In this respect, there is indeed a connection with our lasting and extremely - not completely but extremely - successful fight against landmines, which are weapons in all but name. I think that we should state our views in no uncertain terms in this case too.
Perhaps there are technical features which can be incorporated in order to prevent this sort of injury and unnecessary suffering. But at least until there are, there must be a moratorium and that is what we are saying today. We are sorry that these weapons are being used, including in Afghanistan. But what is more important is for us to look to the future and for the European Union to come out quite clearly and unequivocally in favour of a moratorium in order - I repeat - to prevent avoidable injury and unnecessary suffering. Europe must support such a moratorium unequivocally.
Mr President, my group has given the go-ahead for the vote on this resolution, and I am one of those who support the resolution and am vehemently in favour of a moratorium. We must tread very carefully in this particular war. We are fighting a terrorist regime but we run the risk of not preparing for peace and of becoming embroiled in this conflict with no clear peace programme or prospects. We oppose the death penalty which the Taliban have applied and yet we import it club class in huge American transporters.
We abhor Taliban misogyny but say nothing about the rapes carried out by the so-called Northern Alliance - a highly dubious alliance - on a massive scale. The same applies here: obviously we have to use weapons systems in order to bring this war in Afghanistan to a successful close. But, on the other hand, we need to ensure that as many civilians as possible are spared in order to prevent this war from escalating around the world and in order to prevent further escalation in weapons systems, especially now that more and more politicians and former pacifists are suddenly beginning to think in terms of the admissibility of war and to accept war as a policy instrument.
Sometimes it has to be the last resort, but what worries me is how comfortable we have become with the idea of war. It is precisely at such times that we need to ban this sort of weapons system and, more importantly, to strengthen international law. We have an international coalition against terrorism, but unless we can cash in on it by strengthening the international law of the United Nations, we shall be prey to other constellations which we absolutely do not want. Hence, as I said, we need to fight terrorism but the ultimate aim must be to strengthen international law and ban - and this too is a topical issue - atomic as well as biological and chemical weapons. Which is where the USA comes in and of course, most importantly, a ban on these cluster bombs which, in our view, are a means of war which endanger civilians to an unreasonable extent. Those who know what damage was caused in the Balkans or Kosovo, mainly because of the mines laid by the Yugoslav army - that too needs to be said - they will understand why, at all events, we need to take a moderate line here.
The Commission shares Parliament' s concern about the humanitarian, economic and social problems caused by a variety of unexploded ordnance such as cluster bombs and the particular difficulties of clearing contaminated areas.
A number of studies on cluster bombs show that no less than 10% of delivered cluster bomblets fail to explode on impact and that the remaining unexploded ones tend to have effects similar to anti-personnel landmines. They also are victim-activated and provoke fatal or disabling injuries as serious as those caused by landmines.
The Commission has taken due note of the proposal submitted by the International Committee of the Red Cross to address the problems caused by cluster bombs and other 'explosive remnants of war' at the review conference of the UN Convention on the Prohibition or Restriction on the Use of Certain Conventional Weapons.
This approach is broadly shared by the EU. At the review conference, which is being held in Geneva from 11 to 21 December 2001, the EU will present a common position on the issue of the unexploded remnants of war, requesting concrete steps to address this issue under the CCW framework. With this in mind, we have carried out diplomatic démarches to prepare the ground for a successful outcome of the Geneva meeting. Parliament's initiative is therefore particularly timely and welcome. The Commission will closely follow developments at the CCW review conference.
On an operational level, the Commission is already providing an indirect but tangible contribution to the reduction of the threat posed by cluster bombs and other unexploded ordnance through the legal and budgetary instrument of the anti-personnel landmines regulation. Mine clearance carried out under this regulation encompasses de facto clearance of other unexploded ordnance. We are already engaged in such broader clearance activities in countries such as Laos and the Federal Republic of Yugoslavia and Kosovo, where the anti-personnel landmine problem is very clearly connected to unexploded ordnance pollution. Mine clearance is also supported as part of ECHO-funded humanitarian aid in many countries and as part of development activities when we are carrying out ECHO-financed reconstruction work or building roads, etc. in a number of countries.
A week ago, in Kabul, I saw de-mining activities funded by ECHO. Through two organisations we have employed something like 1 500 to 2 000 local Afghan staff who are continually working on de-mining. We walked on marked paths in areas where I counted 30 to 40 recent non-exploded cluster bombs. They do not necessarily stay on the surface of the ground. If a neighbouring cluster bomblet explodes it may bury a few others and functionally they become anti-personnel landmines. They have three functions: armour penetration capability, spraying shards of shrapnel from the casing, and starting a fire.
It was a very morbid experience but it gives me real satisfaction that we are funding this kind of activity on a large scale. Certainly this is a main priority in the present situation where we are working to make it possible for the refugees to return home safely.
The debate is closed.
The vote will take place today at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Women in Afghanistan - B5-0763/2001 by Crowley, on behalf of the UEN Group,
B5-0766/2001 by Gröner, Theorin, van den Berg and Izquierdo Rojo, on behalf of the PSE Group,
B5-0776/2001 by Fraisse, Eriksson, Morgantini, González Álvarez, Ainardi, Figueiredo and Uca, on behalf of the GUE/NGL Group,
B5-0784/2001 by Jillian Evans, Hautala, Sörensen, Breyer, Isler Béguin, Buitenweg, Auroi and Schroedter, on behalf of the Greens/European Free Alliance Group,
B5-0790/2001 by Dybkjær, Malmström and van den Bos, on behalf of the ELDR Group,
B5-0802/2001 by Thomas Mann, Banotti, Maij-Weggen, De Sarnez, Avilés Perea, Kratsa-Tsagaropoulou and Tannock, on behalf of the PPE-DE Group,
Indonesia- B5-0762/2001 by Belder, on behalf of the EDD Group,
B5-0767/2001 by van den Berg, on behalf of the PSE Group,
B5-0783/2001 by McKenna and Lagendijk, on behalf of the Greens/European Free Alliance Group,
B5-0791/2001 by Maaten, on behalf of the ELDR Group,
B5-0798/2001 by Muscardini, on behalf of the UEN Group,
B5-0803/2001 by Maij-Weggen, Deva and Posselt, on behalf of the PPE-DE Group,
Immigration in Ireland- B5-0777/2001 by Boudjenah, Morgantini, Frahm, Korakas, Herman Schmid, Miranda and Papayannakis, on behalf of the GUE/NGL Group,
B5-0796/2001 by Andrews, on behalf of the UEN Group,
B5-0800/2001 by Terrón i Cusí, De Rossa and Karamanou, on behalf of the PSE Group,
B5-0805/2001 by Doyle, on behalf of the PPE-DE Group,
Togo- B5-0760/2001 by Pasqua, on behalf of the UEN Group,
B5-0768/2001 by Carlotti and van den Berg, on behalf of the PSE Group,
B5-0778/2001 by Morgantini, Sylla, Cossutta, Marset Campos and Sjöstedt, on behalf of the GUE/NGL Group,
B5-0786/2001 by Rod and Maes, on behalf of the Greens/European Free Alliance Group,
B5-0793/2001 by van den Bos and Dybkjær, on behalf of the ELDR Group,
B5-0804/2001 by Schwaiger, Maij-Weggen, Johan Van Hecke, van Velzen and Posselt, on behalf of the PPE-DE Group,
Aung San Suu Kyi and Leyla Zana- B5-0769/2001 by van den Berg and Swoboda, on behalf of the PSE Group,
B5-0779/2001 by Vinci, Uca, Ainardi, Figueiredo, Eriksson, Frahm and Seppänen, on behalf of the GUE/NGL Group,
B5-0792/2001 by Malmström, on behalf of the ELDR Group,
B5-0797/2001 by Muscardini, on behalf of the UEN Group,
B5-0806/2001 by Maij-Weggen, Lamassoure and Van Orden, on behalf of the PPE-DE Group,
B5-0809/2001 by Cohn-Bendit, Maes, Wuori and Frassoni, on behalf of the Greens/European Free Alliance Group.
Women in Afghanistan
Mr President, Commissioner, unless women are involved, there will be no lasting peace in Afghanistan. That was the most important message to come out of the Afghan women's summit convened in Brussels on 5 and 6 December with the support of the EU. Around 50 leading representatives from every social group in the country attended the conference, in a bid to make the voice of Afghan women heard in the current international political debate. We are delighted that the UN-Afghanistan conference held in parallel in Bonn decided to appoint at least two women, including one as deputy prime minister, to the transitional government. Our summit in Brussels certainly helped here. They can count on our support, but more needs to happen. We insist that women be given a good chance and be selected as candidates in future elections at all political levels. That means they need support and practical help now in a special democracy programme.
Care must be taken in any future negotiations to ensure that Afghan women are fully integrated in efforts to resolve conflicts and in ongoing peace talks. The whole world and the media are watching at present and this must be used to build up new structures and ensure that the voice of Afghan women is heard. My group will use International Women's Day in 2002, just as it did in 1998, to maintain the wave of support in favour of averting a humanitarian disaster.
The new watchword of the Social Democrats, who have been highlighting the plight of women under the Taliban regime for years, is this: no project for the future of Afghanistan and no form of political agreement will be accepted unless women are fully involved. We are calling for a group of leading Afghan women to be set up to coordinate international support, with a corresponding contact for assistance from the EU. The women and girls of Afghanistan have had to withstand 20 years of war and constant infringement of their human rights. But that does not mean they were condemned to silence. Afghan organisations such as the RAWA have worked hard to resist the Taliban regime.
There is no reason to believe that things will be much better under the Northern Alliance, which is why we must support the courage and determination of the RAWA today. This morning we put budgetary arrangements in place to support NGOs such as the RAWA. But we need staying power and committed women to ensure that women get peace, freedom and equality in Afghanistan. We must not let up until women's rights are fully respected as human rights under the future constitution.
Mr President, Commissioner, ladies and gentlemen, we live in the same world as the women of Afghanistan.
I should like to recall their Declaration of the Essential Rights of Afghan Women, which they adopted in Dushanbe on 28 June 2000. These were women issuing a call to action and not only victims. I should also like to recall, as Mrs Gröner has just done, the Afghan Women's Summit, which concluded on 6 December 2001, last week, and which issued a proclamation which it is important to be familiar with. This proclamation says: Afghan women want their rights now, not tomorrow, not later on. All these rights have been returned to them; we therefore need to restore these rights now.
That is why I have tabled an amendment which I would ask you to support, calling for these rights to be re-established as quickly as possible.
We need to give them the means to travel and to receive education and healthcare because ultimately we, the women of the same world as them, are a little anxious. We are a little anxious and we call on the European institutions and the UN institutions to be vigilant. Paragraph 5 of the resolution calls for the UN to focus particularly on establishing equality between men and women in Afghanistan, because these women have really been the symbols of many things. They have been the symbols of their own oppression, but they have also been the symbols of famine. Six months ago, when we were debating the situation in Afghanistan, they were the symbols of the destruction of the Bamiyan Buddha statues, and even of their own oppression. It is not therefore a question of discarding the symbol once it has served its purpose. It is a question of acting in such a way that the women are able to rediscover their rights and, for those who feel able to fight actively as representatives of all of the people, to participate in the government.
These women are active participants in this process and we live in the same world as they do. They are demanding the freedom to travel and the recognition of habeas corpus; I believe that these freedoms are the same as those enjoyed by Westerners and that we should not seek to draw a distinction between them. That is why there is no secondary issue here, just one thing which I am asking you and that is, if possible, as an institution, to work to ensure that these freedoms are respected, because we are not sure that tomorrow will be any better than yesterday for these women.
Mr President, Commissioner, I wish to add to what my fellow MEPs have already said by stating how gratifying it is to see the delight shown by Afghan women. However, we are also concerned about the fear that prevails at the same time. Afghan women have good reasons to be afraid, for we know that the Northern Alliance too has perpetrated crimes such as forced marriage.
It is important that women and children should survive the winter. At the same time, it is important to proceed with the measures referred to in this House: full access to education and healthcare for women and young girls. We must immediately proceed on the basis of a rights-based approach. Afghan women should not have to beg for the right to education as a favour. Instead, this must be a right. In that way, they will achieve the dignity and receive the education that they require.
We also need to earmark funds but, in this area, equality between the different ethnic groups is required. We are delighted about the outcome of the Bonn Conference, but the work must go on.
I should also like to draw Mr Nielson' s attention to the special report prepared by my predecessor, Mrs Rehn, on the UN' s peacekeeping activities and ask him to note that there is a lot to do when it comes to the treatment of women by the peacekeeping forces. Women are needed in the peacekeeping forces, and an understanding is required of how to treat women who have suffered violence. I hope that the UN will support the proposal tabled by Mrs Rehn in her report to Kofi Annan.
The issue of guilt also needs to be examined, that is to say who bears responsibility for what. It is the only way in which to bring about healing. I believe there is a lot of international experience in this area that we can draw upon.
Last but not least, quite a serious issue, Commissioner Nielson. Mine dogs, which are extremely important in clearing away all this devastation, are also needed. I hope that the EU can offer support in this area, too.
Mr President, the international Afghanistan conference at Petersberg in Bonn led to excellent results last Wednesday. The 29-strong transitional government will include two women. This is a fundamentally important message and a first step towards social recognition. With the end of the Taliban's reign of terror and its mediaeval regime in sight, the brutal suppression of women's rights will also come to an end.
They have been the main ones to suffer under the caste of self-appointed warriors of God. They have been denied an education, training, career and the right to any say-so whatsoever. They were banned from public life. The painful result: only 5% of women and girls can read or write.
From now on, women will acquire equal opportunities in access to jobs, medical care and the right to vote on a par with men. In Parliament and the government they need seats and a voice. I am convinced that they will succeed in building up their own organisations so that they too can influence the economic and social decision-making processes. They will be unstoppable in finding their new identity, but they need staying power and our support.
I hope that the women whom we honoured on 8 March 1998 in our campaign "A flower for Kabul" will be able to return to their professions as doctors, teachers, professors and managers. On behalf of the PPE and as a member of the Committee on Women's Rights and Equal Opportunities, I support the proposal to make the 8 March next year Afghan Women's Day.
The European Union has supported Afghanistan alone to the tune of EUR 400 million over the last 10 years. In future, we must invest more in programmes and projects for women. As far as reconstruction is concerned, we call on Afghanistan's neighbours to take an active part in this process.
Mr President, as a co-author of this resolution I am proud that I spoke out in June of this year in this Chamber against the brutality and medieval obscurantist policies of the Taliban government, when they chose to destroy the beautiful Buddhist statutes in Bamiyan. This was well before they, and their tragic country, became the focus of the world on 11 September, as the Taliban's link with the perpetrators of the attack on the USA became clear to everybody.
Afghanistan is now at an historical crossroad. I, as a British MEP, am proud of the role played by the courageous troops from my country in helping America rid Afghanistan of its oppressive masters and end their harbouring of international terrorists bent on the destruction of western values, including women's rights. I salute particularly those who have been wounded in the campaign and hope, as the UK is about to become a major component of the UN peacekeeping force, that no further casualties will ensue.
Two weeks ago I was invited to meet a representative from the Revolutionary Association of Afghan Women and I, as a Conservative, baulked initially at the title "revolutionary". However, after my meeting I decided that, in Afghanistan, my western views on social and political rights for women would no doubt, in the eyes of the old mujaheddin guard, such as President Rabbani, classify me, too, as a revolutionary. I welcome the participation of two women in the interim government and I am hopeful that the new generation of younger, progressive and modern political leaders will see the way to establish a new order based on equality of the sexes and on full political and social rights enshrined in their international treaty obligations, and cease to regard women and their role as a purely economic one and a procreative one and banish them to invisibility in their burkas. Women were once, in the 1960s and 1970s, welcomed by the government of King Mohammed Zahir Shah as full participating members of society in their professions, in higher education and in politics. I hope that Afghanistan can return to this form of moderate secular government again, and make use of the huge pool of talent residing in more than 50% of its population.
Mr President, Saudi Arabia has no credibility and offers no guarantees in terms of defending Afghan women. Saudi Arabia is one of just three countries which officially supported the Taliban regime. It has been promoting and financially aiding Islamic fundamentalism and it seriously violates the human rights of women.
Mr President, given Saudi Arabia' s anti-women pedigree, is it coherent that at the meeting in Washington on 20 November, that country should be named as part of the group that will lead the reconstruction of Afghanistan?
Mr President, Afghanistan is now entering a hopeful stage and they must begin to change the harsh living conditions for women. We need a plan containing urgent measures in order that Afghanistan may embark on reconstruction and the road to peace and progress. The European Union must concern itself as directly as possible with imposing order in the distribution of humanitarian aid and establishing speedy measures and structures so that girls and women may receive education and healthcare.
My final recommendation, Mr President, is that we remember those women' s organisations which resisted the Taliban - such as RAWA - and it is those organisations which must now play a decisive role so that women are fully involved in the reconstruction.
'I keep on seeing dead bodies: our country is a cemetery. We keep on resisting to free ourselves from terrorism and the war lords, and also from the USA, which created Osama Bin Laden and the Taliban and which, in order to fight and kill them, also bomb us.'
Fatima was talking to me on the telephone from Kabul: she is not a refugee but a RAWA leader. She says the streets in Kabul are once again crowded and the markets are full but there is no money and widows still live on charity and children scavenge on rubbish heaps. Everyone is still afraid. A few women have removed or raised their burka, some men have had a shave, music has started to be played again, but there is fear of punishment and vendettas. That is why, said Fatima - and I agree with her - there should be a United Nations force there, without Russians, Americans or the British but with contingents from other countries: a multi-ethnic and multi-religious force working at disarming the military groups.
Everybody is talking about the rights of Afghan women. That is excellent, provided women are not used yet again to justify acts of war. For years, Afghan and also European women have been denouncing the oppression and violence of the Taliban regime to deaf ears in the West. The war is not over; we cannot pretend it is and talk just of the future and reconstruction. Important steps have been taken for women to be included in the formation of the government, but that is not enough and the process is not finished. We must support those democratic women who have a secular view of the Constitution and who rise above ethnic and tribal divisions, but without denying their own identities.
Many of us have met them; together - as other Members have mentioned - we have drawn up demands, but we have also put our own responsibilities on the table. The mines that maim were produced in western factories; the cluster bombs, dropped in their thousands in recent days and lying unexploded, are products of our factories; ours are the perverse patents allowing mines to be designed in the shape of butterflies or dolls; ours are the pretty yellow cluster bombs, the same colour as the packets of food dropped from aircraft.
A shared road links us to the Afghan women, the road to freedom and justice for everyone, men and women. The resolution we are voting for today and the Fraisse amendment must not remain lifeless words on paper, but must be given practical effect.
Even before the rise to power of the Taliban in Afghanistan during 1995-1996 the EU was conscious of the poor position and status of women in Afghan society. This was recognised in the nature of the aid programmes which we financed at that time and which had a strong focus on the provision of health care, education and employment creation for women.
With the arrival in power of the Taliban in Kabul in 1996, the EU agreed a Common Position on Afghanistan. The Common Position is renewed annually and clearly sets out among its objectives the promotion of respect for international law and human rights, including the rights of women and children. In addition, the EU undertakes in the Common Position to support aid programmes which integrate gender concerns and actively attempt to promote the equitable participation of both men and women and promote peace and human rights.
As a result, the Commission, through its ECHO-financed programmes and through its budget for aid to uprooted people, continued, even during the Taliban period, to finance actions which provided health care and education for women and girls and provided employment opportunities and training for women. I met many of these women and men in Kabul last week. It made me start talking about what I call the 'other Afghanistan'. We all know the Afghanistan of the warlords. But there is an alternative Afghanistan. We also have heroes and heroines of peace and compassion. Many of them work in projects that we are funding, did so during the Taliban regime and have continued doing so since September 11.
In an ECHO-funded project for vulnerable children, I met the girls sitting there learning to read and write and asked how many wanted to become housewives when they grew up. Only a few hands were somewhat hesitantly raised. Then I asked how many wanted to become schoolteachers or doctors. Everyone put their hand up - they all wanted to do something. A very nice moment I would say, and their lady teacher was proud.
Another project involved a woman producing quilts which we use for refugee projects. She was alone, her husband had died in the conflict, and when the Taliban came to power, she had to stop working as a crane operator in the construction industry. She has 10 children and her home was being used. They sat on the floor sewing these quilts and that was a very nice experience. At the end, when we left, I could not resist giving her a hug to express my feelings - clearly not politically correct when the neighbours could see or, indeed, at all. But it was well received, and I was quite happy to be part of a civilised and nice meeting of cultures in the centre of Kabul.
Now we are fortunately in the post-Taliban era. Changes are now possible and we hope that what was achieved in Bonn on December 5 will pave the way for a big improvement in the situation of women and girls in the country. Women were included in the delegations in Bonn; women will hold office in the Interim Administration. The Provisional Agreement makes a number of specific references to the guaranteed participation of women in the next phases of the political process - the Loya Jirga and the Transitional Administration. All of this will be overseen by the UN which has a constitutional role, recognised in the Provisional Agreement, to monitor the conduct of the Interim Authority and the emergency Loya Jirga, as well as providing for the development and implementation of a programme of human rights education to promote respect for and understanding of human rights in Afghanistan.
The Commission is currently processing new, additional aid programmes worth EUR 28.5 million, which will start being implemented in the coming weeks, for emergency aid and aid to uprooted people. Gender will, of course, be either a specific or horizontal issue in all of these programmes.
ECHO is already present in Kabul and we will formally inaugurate the ECHO office there in the middle of January. Commission officials plan to start being there permanently from 1 February 2002. It is therefore important to ensure follow-up also in view of what we are discussing here. Progress will provide crucial indicators to allow the EU and the rest of the international community to judge the commitment of the new Afghan administration to the engagement that they now have entered into. I must warn you not to expect miracles. It is a very traditional society, especially outside Kabul. The reality on the ground does not reflect the elite in Kabul that we easily get in touch with. There are many deep-seated differences. We must take a very broad-based approach and make sure that we deliberately include women in the many decentralised activities that we carry out across the country.
Indonesia
Mr President, so it is true after all: Bin Laden' s Al Qaeda network is definitely operating in Indonesia. It has training camps in, among other places, Sulawesi, the island to which I shall confine myself to referring in this speech.
Using the Islamic terror group Laskar Jihad as a front, thousands of these fighters, some of them foreign, recently arrived on the island of Sulawesi. The thirty-nine-year-old Ya'far Umar Thalib from Yogyakarta, Pakistan-trained leader of this terrorist organisation set up in the late 1990s, denies the presence of Bin Laden' s followers. The opposite turns out to be true. Only yesterday did the head of the Indonesian national security service, ex-general Hendro Pliono, after a meeting with President Megawati Sukarnoputri, confirm that Al Qaeda is operating on Indonesian territory.
I hope that the Indonesian authorities will not content themselves with making these statements. I call on them urgently to act decisively against Laskar Jihad and this offshoot of Al Qaeda, as there is no time to lose. Since the conflict first erupted on Amboina on 19 January 1999, one day before the Islamic festival of Idul Fitr, Laskar Jihad has murdered at least 10 000 Christians and has put many times that number to flight in terror of their lives.
I am extremely concerned that after the Moluccas this anti-Christian force should have found its way to Sulawesi too. I still have a vivid recollection of the story documented this autumn of the eight-year-old Christian boy. The boy was sitting on the bus with his mother. En route, some 50 Muslim terrorists forced the vehicle to stop. The attackers checked the passengers' religious identity. Two turned out to be Christians, the woman and her son. They dragged the boy off the bus with brute force, leaving the mother behind utterly distraught. The young victim' s terrified screams were to no avail. The terrorists dragged him over the asphalt into the jungle, and nothing more was heard of him. Just one of the countless documented attacks on buses by Laskar Jihad in Sulawesi.
I ask both the Council and the Commission to do their utmost to contribute to the combating of terrorism in Indonesia, to explore in what way they could support a process of conciliation on the ground, and to examine what measures they can take to promote economic development in this region.
As a Parliament we have passed a number of important motions on Indonesia, Timor and the Moluccas.
When we talk of Indonesia, we are talking of an empire in which, under dictatorship, whole sections of the population were forcibly transported to other parts of the empire, the transmigration. That still underlies many complex conflicts.
At the same time the transition from dictatorship to democracy is an enormous step. Since 1999 there has been some democratisation, but that is proceeding terribly slowly: on the one hand attempts are being made to strengthen democracy, on the other hand fierce ethnic conflicts are raging in many areas. The Jihad, which was previously active in the Moluccas, is now operating in Sulawesi. And every time one sees that the army has difficulty in really detaching itself and accepting the rule of law and democracy.
This is clear in Papua. The island is still further from the capital and although legislation on autonomy is in prospect, as well as a special court for investigating certain events, it is still clear how much effort it requires to take this step. Therefore we must strongly condemn the murder committed and do all we can to facilitate that process of reconciliation. The same applies to Sulawesi.
Let us therefore distance ourselves completely from the terrorists, the Jihad, and at the same time support the Indonesian authorities. The fact is that the vast majority of the population want reconciliation, want to live and build a society together. Ordinary citizens, whether Christian or Muslim, are not interested in the Jihad. For this reason, given all our experience, and with due modesty, we have an important part to play there.
We all have to condemn the assassinations that took place in Papua on 10 November. There is a real danger that more assassinations are being planned. There is an onus on the Indonesian Government to investigate thoroughly and to bring in the international investigation teams if necessary. It is essential that those responsible are brought to justice. It is also essential that the Indonesian Government protects witnesses from intimidation and murder and it should also protect organisations, NGOs and others from the same threat.
It is also important that the Indonesian Government should replace its Kopassus units because they are seen daily as a threat to the Papuan people. We also believe that the Indonesian Government should call a halt to the army's commercial activities in Papua. Thousands have died on Sulawesi alone, where there has been two years of fighting. The Indonesian Government needs to make an effort to ensure coexistence between the Muslim and the Christian populations, which had been possible for many years.
Mr President, since November, after a relatively peaceful period in Indonesia, we have again been alarmed by serious outbreaks of violence in, for example, Sulawesi and Celebes and by the murder of Theys Hiyo Eluay, the leader of the Papuas in Irian Jaya.
I should like first to say a few words about the murder of Theys Hiyo Eluay, which took place on 10 November after he had had discussions on behalf of the Papuan community with the senior command of the Indonesian military forces in West Papua. Theys Hiyo Eluay was not only a charismatic leader of the Papuas, but was also a moderate man, who did not seek complete independence for his province, but whose aim was autonomy within the Indonesian state and who had succeeded in achieving this autonomy via the Indonesian parliament. In October autonomy was ratified in the Indonesian parliament and after a dinner with the regional military staff he was murdered on the evening of 10 November. It is typical of relations in Indonesia that military units are able to frustrate a constructive process of peace and reconciliation in this way and that this kind of murder can take place. Many people believe that it was an act of revenge, because an autonomous Irian Jaya would never have given the military the power and financial rewards that they had previously enjoyed.
My request to the Commission and the Council is that they should ask the Indonesian Government to investigate the murder thoroughly and punish the culprit, so that justice is done in a country where injustice prevails. In addition I should like to request help for the regional government of Irian Jaya, for example for the setting up of a civil service academy, so that people have a real chance of administering the region.
And then there is the situation in Sulawesi and Celebes. These are the same Laskar Jihad groups that previously caused such misery in the Moluccas and were responsible for thousands of deaths and hundreds of thousands of refugees. In this case too we would request that the Commission and the Council ask the Indonesian government to protect the Christian community in Indonesia and keep better control of the fundamentalist Muslim groups.
If Indonesia wishes to retain its respectable and important position, the present government really must call a halt to this violence and the European Union must make it clear to Indonesia that political murders and violence are not acceptable; otherwise the relationship between the European Union and Indonesia will in my view be put under strain.
Mr President, the Commission fully shares with honourable Members their condemnation of the kidnapping and murder of Theys Eluay, Chairman of the Papuan Presidium Council, and adds its voice to the call for the Government of Indonesia to ensure a full investigation of this dreadful incident and to bring its perpetrators to justice. We are informed that this is now being investigated as a murder case, which may not be sufficient to give us full confidence but at least they are taking this approach. Further action is also needed to restore calm and to develop confidence in the democratic process.
In this context, the Commission warmly welcomes the adoption last month by the Indonesian national parliament of the special autonomy law for Papua and encourages the Government of Indonesia to proceed to full implementation of the new law with determination and with due speed.
The Commission also shares the deep concern of honourable Members concerning the recent deterioration of the situation in Sulawesi. Since December 1998, there have been several instances of violence between Muslims and Christians. The two communities are increasingly segregated - and both are armed. While reports from the area are sometimes unclear, the situation is certainly serious. Intercommunal violence has flared up recently around the town of Poso.
A report by a local humanitarian fact-finding mission, which visited the area (including Poso and Tentena) last week, suggests that the situation is now relatively calm, but that it remains very tense. While the TNI and police are making efforts to maintain security, to collect weapons and arrest those responsible for violence, the presence of a large and vociferous group of Laskar Jihad gives rise to continued fears of escalating violence.
The Commission' s Delegation in Jakarta, together with the diplomatic missions of the EU Member States, will continue to make every effort to monitor developments in these areas and to draw our concerns to the attention of the Indonesian authorities in EU démarches and other contacts.
The Commission fully shares the stated position of the European Union, which firmly supports the territorial integrity of Indonesia, while encouraging the government to make urgent efforts to address and resolve peacefully Indonesia' s internal conflicts, whether separatist or sectarian in character.
Colleagues, as you know, eight immigrants, including three children died last weekend in a freight container which had been shipped to Ireland. Therefore, before opening the debate on the subject, I would ask you all to rise and observe a minute's silence in memory of those victims of the tragedy.
(Parliament rose and observed one minute's silence)
Immigration in Ireland
Mr President, ladies and gentlemen, Commissioner, I believe that this new tragedy illustrates yet again what we might call the fate of immigrants. A year ago, it was 58 foreigners who were found dead in Dover; the year before, Yaguine and Fodé, two young Guineans, were found dead in the undercarriage of a Sabena plane. It seems to me that this keeps happening and that, faced with these tragedies, we actually only have one policy, which is to lock the door and throw away the key.
And, as Bernard-Henri Lévy would say, it seems to me that increasingly people are losing interest in what we might call the suburbs of the world. It would appear, Mr President, that there are two ways of tackling immigration issues today. The first, which is increasingly common, is to want to keep our borders wide open so as to have a source of cheap labour, liable to be ruthlessly exploited; and the other is not to want any immigration at all, which is neither preferable nor desirable.
I believe that it is high time, Mr President, that we had some effective legislation, which is rigorous, of course, but simple in terms of form and common to all European countries, which takes account of the needs of both the southern and northern countries. We cannot continue to strip the countries of the south of their intellectual assets whenever we need them, cynically importing brainpower as if it were just another commodity which we need, as it were, to safeguard our pensions, while at the same time speaking the language of repression.
This is not about repression or charity; it is dignity which is at stake here. I believe that this is how we should tackle the issue of immigration.
On the other hand - and we have seen illustrations of this throughout the afternoon - if we do not take into consideration the fact that today three quarters of the earth's population is living in the most absolute poverty; if today we do not cancel the debt of developing countries and if we do not discipline ourselves to invest in health, education and infrastructure, I am convinced that, once again, we will have failed to learn the lessons of history, as recent as it is.
Today, these destitute men and women, who are totally neglected, form a breeding ground for terrorism, a place where terrorism thrives. Fighting terrorism today also means fighting this poverty. Mr President, I have been so bold as to intervene without taking notes because I really do not think that we can continue to treat these people with such great inhumanity.
Mr President, I should like to thank you for the one minute's silence for those who died. There may well be further deaths unless we change our approach to this whole issue of immigration and refugee status. I would like to convey my deepest sympathy to the survivors of this tragedy for the loss of their spouses and their children.
The discovery of eight bodies, plus the five people who are seriously ill, in a container in Wexford in Ireland was an appalling tragedy which has shocked people, not just in Ireland, but all across Europe. Regrettably it is not the first time that this has happened. The suffering and terror endured by the injured and those who died - including four children - during the several days they spent in this sealed metal container is barely conceivable. They spent 53 hours at sea in a Force 10 gale in a container surrounded by furniture. The deaths all occurred as a result of lack of oxygen. The very thought of little children being put through that kind of terror is inconceivable. I urge the Irish Government to enable the survivors to remain in Ireland, to help them rebuild their lives, and to provide them with refugee status if that is appropriate. It may be that under law they do not qualify for refugee status, but if this is so they should get it, and they should still be allowed to remain in Ireland in any case.
The tragedy demonstrates once again the desperate lengths to which people are prepared to go to try to improve circumstances for themselves and their families. We hear much about the privileged treatment given to asylum seekers and I hope we will hear no more of this. The reality of the terrible experience facing many immigration and asylum seekers is revealed in eight people dead and others who are seriously ill. Lessons have to be learnt from this tragedy. There is clearly a need for more thorough checking of containers at the point of departure and arrival and for closer cooperation between the authorities in different countries. But, given that it will not be possible to check every single container, given that inevitably others will try this desperate journey, we should look seriously at the question of obliging those who own these containers to put air vents in them. Otherwise we are going to face this kind of horror yet again.
Ireland and Europe have to adopt immigration policies based on full respect for human rights as set out in international conventions, such as the Geneva Convention. Our policies have to address in a much more forceful way the political, economic and social reasons why people are fleeing their homelands. We must also relax immigration laws to prevent people from being driven to take these desperate remedies.
I very much regret this but I must condemn a statement made by Ireland's Minister for Justice last Monday, where he accused those who argue for a more rational and open immigration policy of simply proposing an open door policy on immigration. I am quite happy to engage in debate with the minister but the problem is that, in adopting that attitude and in adopting that frame of reference for this debate, he is feeding the paranoia which is at the root of much of the abuse that immigrants and refugees face in their host country.
I would like to thank you, Mr President and colleagues, for the moment's silence for the awful tragedy which took place only this week in my own home county of Wexford in Ireland. The tragic death of these eight people, including four children, found in the freight container just highlights the daily plight of many asylum-seekers and refugees throughout the European Union. Witnessing it last Saturday will remain with me forever. I would like to join personally with colleagues in this House in expressing my condolences to all those associated with this tragedy.
Since that awful incident, the bodies of four dead Romanians have been found inside a container bound for Canada in the Italian port of Livorno. The scale and European-wide nature of this problem have been tragically highlighted by these episodes and it is up to us as a European Community to respond far better than we have done heretofore.
Since its inception the European Union has always been based upon the values of solidarity and community. If the EU Council Summit at Laeken this weekend only addresses the issue of the strengthening of borders as a response to this modern day slave trade, it will have failed not only to respect these values but also to fulfil its leadership role.
These appalling incidents highlight dramatically the contradictory attitudes to migration and refugee policies in the EU. Europe and Ireland increasingly need immigrant workers to do the jobs left vacant by greater prosperity and shrinking populations. But sadly, at the moment more political effort is being put into erecting stronger border controls to keeping migrants out than to developing policies for structured flows of immigration. Tragedies such as that in Wexford will continue to take place until this contradiction is seriously addressed by all Member State governments of the EU.
I welcome efforts this week to finalise an EU-wide arrest warrant to deal with these criminal 'people smugglers' who benefit financially from the misery and desperation of others. The single market has brought many benefits to our citizens, but it has also provided the criminals with just that - a single market for their activities. Today, more than ever, we need Eurojust and Europol to deal effectively with the individuals who prey on the misery and desperation of others.
In conclusion, the historical legacy of Irish economic migration throughout the world in the past two centuries, particularly during and after our Irish potato famine of 1845-1849 is one which we as Irish Europeans should not ignore. We should now be generous enough to take our share of those fleeing persecution and those seeking to make a better life for themselves.
If the deaths of migrants in freight containers, on the undercarriages of trains or in ship holds in recent months demonstrates anything, it is that responses to economic migration based solely on the monitoring of the illegal movement of people will not prevent people from resorting to desperate measures to travel to Europe. It is imperative that we also address the underlying problems within the countries from which these desperate people flee. Perhaps then the tragedy last week in Wexford of the Turkish, Algerian and Albanian economic migrants will not have not been in vain.
Mr President, ladies and gentlemen, the resolution which we are about to adopt includes a series of statements on measures needed on the part of the European Union, measures which clearly need to be implemented following this incident. Mr Sylla pointed out that this is not a one-off incident and that problems such as this occur year in year out, which is why I do not intend to go through all these measures again on behalf of our group. We know what the problem is and we have already voted in numerous resolutions on what needs to be done and what needs to be implemented, some of which is already being implemented.
I should like to address a different aspect, an aspect which I should like to link to your one minute's silence, Mr President. We honour victims with one minute's silence. These victims deserve not just the honour of our one minute's silence; they also deserve the following consideration: the people who turn to the criminal elements who take money from them to get them to what they see as paradise, are people with hopes. They have hopes for a better life. Generally, it should be said, they have hopes for a better life not for themselves but for their children. They give everything away, all their worldly goods, their property and their hopes. There is a German proverb which says, "Hope is the last to die". The people in this container still hoped they would reach their destination until they drew their dying breath.
That brings me to another aspect of my thoughts on the subject. The people who gamble on these hopes, the people who take money for these hopes, the corrupt border officials who allowed these people, who were from Kurdistan, to cross our external borders, the criminals who want to capitalise on people's desperation, have also earned one minute of the deepest contempt of which we as a civilised society are capable. I should like to follow on from your one minute's silence by dedicating this contempt to their victims. Their children should know that the perpetrators have the full contempt of the civilised world.
Mr President, eight people, half of them children, have died under horrific and incomprehensible circumstances. The same thing happened in Dover a year ago. Then as now, it was said that this must not happen again.
Everyone is shocked, but the truth is that thousands of people die every year under similar circumstances. We talk about illegal immigration to Europe and about people who try to make their way here without valid travel documents. It is, however, we who make their status illegal by constantly making the visa requirements more stringent, by constantly sending out the signal that they are not welcome, by forcing the airlines to accept their liability as transporters and by giving shipowners the task of assessing who shall be allowed to seek asylum. This situation cannot continue.
We must agree upon a common, humane and generous refugee policy and a migration strategy for the whole of Europe. I hope we do not again have to sit here in this House in two weeks' time following a similar event and express regret about the deaths of more people. We must look forward. We must see if we cannot find a solution to this problem other than repressive measures.
Mr President, for clarification, my group was also an author of this resolution but somehow we got dropped off the list.
This is something that we are going to see happening again if we do not look at our whole policy - this fortress Europe mentality - the fact that we are building the barricades and the walls higher and higher. We are trying to prevent people from coming in and we need to implement measures which will prevent asylum-seekers resorting to traffickers in their effort to reach a country where they can seek asylum, as they are entitled to do under the Geneva Convention.
There is quite a lot of hypocrisy concerning this issue, and I would like to refer to my own Minister for Justice in Ireland, John O'Donoghue. He was crying crocodile tears at the weekend over this event yet he has tightened the laws in Ireland in every possible way to ensure that asylum-seekers do not come to Ireland to file an application for refugee status, which I would like to reiterate is something that they are entitled to do under the Geneva Convention. To highlight this minister's hypocrisy further: yesterday, for the first time in the history of the Geneva Convention, there was a meeting of the 141 countries that signed that Convention in 1951. Our minister, who was crying over what had happened at the weekend and saying that it was one of his worst fears, did not think this meeting was important enough to attend.
We really need to change our policy on how we treat asylum-seekers and refugees and we have to stop building the barricades higher and higher to keep them out. We have to realise that there are people who are desperate to get out of their countries and that there are reasons why they want to leave. They are human beings, they are not the so-called undesirables that some people would like to think. They are exactly the same as the Irish who were desperate to get out of Ireland at one stage going to America and other places - where they were well treated. We have a duty and an obligation to treat everyone in this world equally.
Mr President, the Commission too is deeply concerned by the repetition of such a dramatic event. Everyone has in mind the tragic deaths of 58 Chinese stowaways in Dover last year, but unfortunate people die almost every week trying to reach what they consider to be a unique area of peace and prosperity. Smuggling and trafficking of human beings are nowadays increasingly carried out by criminal organisations which profit from the distress of women, men and children in search of a better life or in need of international protection.
Although many measures have already been taken at national level and under Schengen cooperation to tackle this horrendous form of crime, the Commission can understand the frustration expressed by Parliament when confronted with the apparent failure of existing instruments. There is definitely a need for enhanced action and cooperation at national, European and international level. This is why the Commission put forward in November a communication on a common policy on illegal immigration, aiming at creating synergy of national efforts by adding a European dimension.
One of the main messages flowing from this communication is that preventing and fighting illegal immigration is part and parcel of a comprehensive migration policy. It is crucial in building up support for a common asylum regime based on the highest humanitarian standards, as well as genuine immigration policy in line with our tradition of hospitality and solidarity.
More efficient controls at the external borders, improved consular cooperation and reinforced police and judicial cooperation, are key elements. Nevertheless, there is more to it than that: partnership with countries of origin and transit, a policy of sustainable return for illegal immigrants and the fight against undeclared work are all essential in this regard. All this must be achieved in full compliance with international obligations and human rights.
The framework decision on combating trafficking in human beings, the directive on carriers' liability and the directive and the framework decision on the liability of smugglers, already approved by the Council, are only first steps. In a broader framework, it is crucial to ensure a swift ratification and a coordinated implementation of the UN Palermo Convention against transnational organised crime and its two protocols on trafficking and smuggling, which now form the basis for a global recognition of the problem and a stronger approach to tackle it.
The Laeken Summit is now only a couple of days away. This will be the occasion for a mid-term review of the implementation of the Tampere conclusions. This should provide a unique opportunity to give a new impetus to a much needed common immigration and asylum policy. The Union is indeed behind schedule in these areas. A major political effort to fill these gaps as soon as possible would be our best tribute to the memory of the victims of Wexford.
But rather than looking at the global perspective, the rich world has some soul-searching and wallet-searching to do. The general level of development assistance flowing from north to south is an unsatisfactory 0.22% of the GNP of the rich countries. There is a link between this and what we are discussing here and this also defines the challenge we have to face.
Togo
Mr President, Togo is still in a state of political paralysis. The regular condemnations issued by the European Parliament, the most recent of which dates back to September, have had no effect. Human rights are constantly disregarded and democracy remains an elusive utopia. The leader of the students' union, Hounjo Mawudzuro, has been imprisoned. Last August, the chairman of the main opposition party, Yawovi Agboyibo, was sentenced to six months in prison on fallacious grounds. New threats of legal action are hanging over him and President Eyadema will not release him unless he applies for a pardon. In fact only someone who is guilty can apply for a pardon and Yawovi Agboyibo is not guilty. His only crime is to have criticised the regime. He should be released unconditionally and be able to stand as a candidate in the parliamentary elections which are to be held next March.
Democracy does not consist solely of holding elections. These are dependent on what happens upstream, and in particular on the rules stating who can vote and who can stand as a candidate, just as we saw in the past in Côte d'Ivoire and as we see today in Congo-Brazzaville.
The European Parliament should strongly condemn these new developments and see to it that the elections run smoothly. Only if human rights are respected and the rule of law upheld will it be possible for normal cooperation relations between Togo and the European Union to be resumed. It is necessary to establish a dialogue with the regime and the opposition. This is why the Joint Parliamentary Assembly should send a mission to Togo to report on respect for human rights and the smooth running of the electoral process.
Mr President, Commissioner Nielson, ladies and gentlemen, West Africa is in the process of structuring its cooperation in the form of a common market. It is creating common regional, economic and political structures. If everything goes according to plan, we shall be able to talk and hold discussions with parliamentarians from the new West African regional assembly of the regional parliament at next year's ACP assembly. We shall be able to organise our practical cooperation. But there are a few serious constraints, one of the most serious being the authoritarian regime of President Eyadéma in Togo.
We are calling for the immediate release and restoration of the democratic rights of Yawowi Agboyibo, who was arbitrarily arrested and is now serving a six-month sentence which he has done nothing to deserve. Having served over five months of his sentence, the president should release him without further ado. We are not calling for a pardon. He did nothing wrong, he merely highlighted abuse in the system and he should be released from prison as quickly as possible.
We are devastated that the attempt by our President, Nicole Fontaine, to meet President Eyadéma in Paris last week and ask him, as a favour, to arrange for this release, proved fruitless. Eyadéma is playing cat and mouse with us. We can no longer allow provision to be made for more development aid here. We support the Commission in suspending development aid. But we hope that we shall soon be able to provide further humanitarian aid for the people of Togo and we also hope that democratisation will continue next year, despite all the obstacles, and that it will be possible to hold parliamentary elections and then presidential elections a year later. We call on Eyadéma to put an end to this farce once and for all.
The European Commission is concerned by the political climate in Togo. Though Mr Messan, a local journalist, and Mr Olympio, leader of an opposition party, have recently been released, Mr Agboyibo remains in prison. Recent reports suggest that more journalists have been arrested.
The European Union has several times conveyed its concern about the political climate to the government of Togo. It made representations to the Ministry of Foreign Affairs on 17 August. On that occasion, the Union emphasised its desire that political parties and the media be able to operate freely. On 18 October, the Union issued a declaration reiterating its concerns, emphasising the importance it attaches to the freedom, openness and transparency of the electoral process and calling on President Eyadema to have Mr Agboyibo released.
The Commission has taken note of the government's decision to schedule parliamentary elections for 10 and 24 March next year. The Commission has earmarked about EUR 1.56 million to help prepare the elections. The funding will pay for electoral equipment and the printing of ballot papers. The financing agreement has been signed, the first contracts concluded and the first deliveries received.
The European Union has also accepted the invitation of Togo's Minister for Foreign Affairs to take part in the election observer mission. That participation could be coordinated by the United Nations, should it decide to take on that role. The conditions for organising and conducting the observer mission have yet to be established. The European Parliament is obviously very welcome to take part in the election observer mission.
The Commission is, however, disappointed that the government has still not signed the memorandum of understanding required for the deployment of EU observers, and it is continuing to urge the government to sign promptly.
The Commission continues to monitor political developments and respect for human rights closely, especially in view of the early parliamentary elections. It is ready to provide assistance for the preparation and conduct of the elections. The main objective of such assistance is to help the government establish the conditions for transparent, free and democratic elections that would enable the European Union to resume cooperation with Togo.
We have still to note that cooperation with Togo, save of course for operations directly benefiting the vulnerable and weak part of the population, has been officially suspended since fruitless consultations with that country ended in the latter half of 1998. We hope change is possible, but this is a very difficult case.
Winners of the Sakharov Prize: Aung San Suu Kyi and Leyla Zana
Commissioner, ladies and gentlemen, Aung San Suu Kyi and Leyla Zana are two Sakharov prize-winners who have never been able to come and receive their awards. We are all aware of this. They are also both female politicians. I wish - if you do not mind - to stress first of all the word female, because these two women are politicians in countries where it is very difficult to attain this rank and to break into this field. Gender equality amongst politicians is not either Turkey' s or Burma's strong point, as you know. If I say two female politicians, however, then I must also say that these are two women who have been elected. They have therefore been elected democratically and are the representatives of a nation, of a section of a nation, of a political movement in one case and a Kurdish minority in the other.
In both cases, these are, at any rate, women who represent people other than themselves. I have to say that this is already a considerable achievement: they are women, they are politicians and they are elected. I must also add that these are two women who are courageous. This is not a moral judgement; it is a political judgement that I am making when I say that these two women are courageous. Why? Because one of them renounced exile precisely because she was a representative of her people, and the other does not want to be released on health grounds because she is not the only one in prison and she represents a Kurdish minority; other militants are in prison too and she does not want the freedom which her captors are prepared to give her, or which she is said to have been offered because of her health.
That is why it is important to stress that these two Sakharov prize-winners obviously ought to be received by our Parliament but also have their fundamental freedom restored to them. We should also recognise, however, not only that Articles 10 and 11 of the Charter of Fundamental Rights should apply to them, of course, but also that it is real-life democracy that is at stake here, and that in one case we are dealing with Turkey, a candidate country for accession to the European Union. I ask you: can we accept that the violation of fundamental rights is as important as this while at the same time agreeing to this country's cooperating with the European Union?
Mr President, this week we awarded the annual Sakharov Prize to three very worthy recipients who fight for peace and tolerance in an environment which is anything but peaceful and tolerant. The awarding of the Sakharov Prize is not only a grand ceremony but also an important demonstration, with echoes around the world. Hopefully, it also gives further courage to brave people coping with oppression and slavery. The prize is an expression of the basic values characterising EU foreign policy: respect for democracy and human rights throughout the world.
Those who were awarded the prize last year live under difficult circumstances, but they live in peace. That is not so in the cases of two former recipients of the prize: Aung San Suu Kyi, who received the prize in 1990, and Leyla Zana, who received it in 1995. These two courageous women, both parliamentarians, have been kept locked up by their respective governments year after year, despite international pressure. Aung San Suu Kyi has been kept in solitary confinement and under house arrest for an unimaginably long time. It is eleven years since she was elected as her people' s legitimate leader. We have seen some softening of attitudes on the part of the Burmese regime. A small number of political prisoners have been released recently. That is not enough, however. Together with the other political prisoners in the country, Aung San Suu Kyi must be released immediately.
Leyla Zana is held prisoner by a country that is applying for membership of the EU. I hope that Turkey will be able to play its part in this House one day. However, radical and genuine improvements are required in terms of human rights before we can even begin negotiating about membership. Leyla Zana and all the other political prisoners in Turkey must also be released.
In this House, there is firm cross-party resolve to keep on reminding the world, including Burma and Turkey, of the fate of these two women and of the struggle for human rights, democracy and freedom of expression that they represent. I hope that the Commission can also talk about what it intends to do to ensure that next year is a year in which we help secure the release of these two women.
Mr President, it is over ten years since Aung San Suu Kyi, the President of Burma elected by 80% of the population, received both the Nobel Prize and the Sakharov Prize for her peaceful protest against the military coup and the military dictatorship in her country. For ten years she has lived permanently either in prison or under house arrest, while her homeland has turned into one of the most violent countries on earth. Over half the members of parliament have fled, are in prison, have been driven into exile or have been killed, and several million Burmese have fled to India, Bangladesh, Thailand, Malaysia, the United States and Europe. In Burma wholesale repression is being carried out against the members of Mrs Aung San Suu Kyi' s party and members of minority groups. There is also use of forced labour in the construction of infrastructure, and meanwhile Burma has become the world' s second largest drugs exporting country after Bolivia.
This military dictatorship is kept afloat by drugs, forced and cheap labour, terror and that situation has persisted for over ten years. Our question is again: European Commission, institute an investment embargo or an economic boycott against this country, as the United States has now done. It is perhaps the best punishment for this violent dictatorship and the best gift that you could give the elected president of Burma, Mrs Aung San Suu Kyi.
My sympathy also goes out to Leyla Zana. It is not good for a country seeking to join the European Union to allow such an affair to drag on for so long. Let Turkey show that it wishes to be a country governed by the rule of law and that it wants to grant Leyla Zana as soon as possible a full place in its society and in the parliament to which she has been elected.
Mr President, at a dinner in honour of this year' s Sakharov prizes the possibility of bringing all these prize winners together was once again spoken of. The two female winners face the same barrier: they are still without their freedom - Leyla Zana is in a Turkish prison and Aung San Suu Kyi is under house arrest in Burma. This is an intolerable situation and, at the same time, a reminder to us that human rights work needs not only to be celebrated but requires us to persevere and remain vigilant. Furthermore, as both women - in the eyes of their governments - are dangerous criminals, I cannot help asking myself whether Sakharov prize winner Nelson Mandela and the ANC led by him at the time would not seem to fit the definition of terrorism now being put together by the EU. Now, on hindsight, we opponents of apartheid are also being exposed as supporters of terrorism.
We are in danger of forgetting that without conflict and social controversy, however heated and powerful, there can be no democracy. The right to different political views and their expression, as well as the legal protection of those suspected of crimes - even with just cause, perhaps - must be guaranteed to a far greater extent than is now the case at Laeken.
Mr President, I have the floor for one minute. As you are the vice-president responsible for reforming Parliament's work, I shall try and give you an example of what one can sensibly say in one minute.
All the groups are agreed. A famous Bavarian cabaret artist once said after visiting the Bavarian regional parliament, that now he knew what parliamentarianism was: 'Everything has already been said, but not yet by everybody' . Which is why I do not intend to repeat what all the previous speakers have rightly and quite correctly said. All I wish to say is that I endorse the statements made by the previous speakers. They are right, it is an outrage that Mrs Sana and Mrs Zana and Mrs Suu Kyi cannot come and collect their prizes from us. That they are still being kept in unlawful detention, including by a country with aspirations to membership of the European Union, is unacceptable. Thank you for listening.
I might just add to your comment that I was brought up to know that if you cannot say something in two minutes it is not worth saying.
Mr President, it may sometimes be necessary to take more time to say less. Still, I must say what I had planned to say. We attach great importance to this. I would add that the activities of Parliament on matters such as this are important in themselves and also important to the way in which Europe is perceived both by Europeans and globally.
The General Affairs Council, in the conclusions of its October meeting, called for the release of all remaining political prisoners in Burma including Aung San Suu Kyi. The Commission strongly supported - and continues to support - that call. It was ten years ago last Saturday that Aung San Suu Kyi was awarded the Nobel Peace Prize. She is a past winner, of course, of the Sakharov Prize. She remains, today, a formidably powerful symbol of the principles those prizes represent, as she did before - an inspiration to her own people and to the world at large. I know how much support she enjoys in this House, support with which I want strongly to associate myself.
It is a measure of both her courage and her commitment to non-violent action that Aung San Suu Kyi has decided to remain in her country under detention and to engage in discussions with the authorities responsible for that detention in order to pursue her goal of establishing democracy in her country.
Her persistence, her passion and her wisdom have been instrumental in the positive developments that have occurred in Burma over the last year, even though it must be recalled that these developments are only the beginning of a process which needs to be further deepened and to evolve into a constructive and more concrete dialogue based on respect for internationally accepted standards of human rights.
Therefore, while we salute Aung San Suu Kyi and assure her of our continued admiration and support, we also encourage the government to pursue this groundbreaking dialogue actively. We have already underlined the readiness of the European Union to consider positive measures in response to concrete results from the present talks. But we need to see these results, not least the early release of the many hundreds of political prisoners still held in Burmese jails.
The case of Leyla Zana is very well known to the Commission, as stated in several Regular Reports on Turkey. The case has been a cause for concern raised with the Turkish authorities on many occasions. The Commission is aware that the case of Mrs Zana has been discussed many times at the European Parliament and has recently received renewed attention in the framework of the EP report on Turkey as well as during the EC-Turkey Joint Parliamentary Committee recently held in November.
The Commission welcomes the renewed attention of the European Parliament to this case. In this context, as stated in the Regular Report for Turkey 2001, the Commission expects that Turkey will observe the ruling of the European Court of Human Rights of 17 July 2001 on the absence of a fair trial in this case. This would be a significant step by Turkey with respect to the actual implementation of the recent constitutional amendments whereby the right to a fair trial was explicitly guaranteed.
The joint debate is closed.
The vote will be taken today at 6.30 p.m.
Nepal
The next item is the joint debate on the following motions for resolutions:
(B5-0761/2001) by Collins, on behalf of the UEN Group;
(B5-0772/2001) by van den Berg and others, on behalf of the PSE Group;
(B5-0780/2001) by Vinci and Herman Schmid, on behalf of the GUE/NGL Group;
(B5-0794/2001) by Malmström, on behalf of the ELDR Group;
(B5-0807/2001) by Thomas Mann, on behalf of the PPE-DE Group;
(B5-0810/2001) by Messner and McKenna, on behalf of the Verts/ALE Group;
on the situation in Nepal.
Mr President, Commissioner, the developments in Nepal are worrying. I myself, who had planned to go there in the course of the next few months, have, for example, been advised against travelling. Nepal is one of the poorest countries in the world, with only USD 220 in GDP per person per year. Children' s development in Nepal is extremely problematic. Fifty-four per cent of children under five are said to be too short of stature and to be affected by stunted growth because of poor nutrition.
Illiteracy is another major problem. Sixty-three per cent of men can read, but only 28% of women. This trend continues where access to basic and higher education is concerned. That is why the Finnish section of UNICEF has launched one of its biggest projects, aimed at improving girls' schooling in Nepal, as well as at promoting village development.
One other problem is the fact that education is extremely politicised. In spite of the unrest in the country, the project is nonetheless continuing both in Katmandu and outside the city. Those with whom I have talked say that the rebellion that has just taken place cannot be characterised simply as Maoist, but is a general trend. Certain people in this House believe that Nepal is in great danger of being partitioned in the same way as Tibet. Those I spoke to did not agree.
We are also conscious that the unrest in the country has been caused by the fact that the population really does not have any confidence in the person who took over following the tragic events within the royal family last summer. This lack of confidence is partly due to the fact that senior members of the royal family are suspected of also having been guilty of murders other than those which occurred last summer.
Our view is that there are serious threats to human rights, freedom of the press and other traditional freedoms, and this is something to which we must be alert. Other developments in the country must, however, continue.
Mr President, the Maoist rebels in Nepal have unilaterally revoked the ceasefire and there have been 250 deaths within a few days as a result. This is the latest painful chapter in the history of this young democracy. The escalation in violence has claimed over 2 500 lives in less than six months. Policemen have been killed indiscriminately, bombs have been set off in the centre of Katmandu and innocent people have forfeited their lives.
The Maoist rebellion evokes the risk of civil war, which would obviously be supported by the Communists in China. The economic damage is huge; the number of tourists to Nepal, who alone represent the main source of income, dwindled to 24 000 last month, about 40% fewer than last year. So far, the international community has looked on passively. With the proclamation of a state of emergency and the deployment of the military for the first time, all that has suddenly changed. India has said it will support Nepal with helicopters and night-vision equipment and the United States is considering sending in troops.
However, political measures must take precedence. We call on the rebels to lay down their arms and return to the negotiating table. In any case, they will not achieve one of their aims, which is to overthrow the constitutional monarchy. I have visited this country regularly for the last seven years and I know full well that the overwhelming majority are in favour of these government reforms, irrespective of their religious or other affiliations. King Gyanendra deserves our full support. He has recognised the Nepalese constitution and is continuing in his brother's footsteps on the path towards democracy and the rule of law. But we call on the government and the parties to get on with economic and structural reform at long last and to fight corruption consistently. The people deserve proper measures to fight poverty. Commissioner, the European Union has supported Nepal to the tune of EUR 120 million over the last ten years. I have seen many of these projects with my own eyes. They are excellent. We are one of Nepal's most important partners and can therefore bring our full influence to bear as an honest broker.
To put things in a less black-and-white way, Mr President, a state of emergency has been decreed, and it is correct that the Maoists have sabotaged the negotiations, but the rule of law is meanwhile being undermined. We do not know how many victims are being claimed. The helicopters shoot from the air and the press has been muzzled, In Nepal there is both terror and counter-terror. Child soldiers are being recruited, and I wonder whether this will provide a solution in a country that wishes to avoid civil war but where 12% of the population owns 95% of the property and holds 70% of the power and where, furthermore, corruption reigns supreme.
The Maoists have meanwhile occupied part of the country. Real political, yet peaceful, change is required, and that end requires the consent not only of the rebels, but also of hard-liners in the regime. On behalf our group we should like to ask the Commission to address itself to its paper on conflict prevention together with the Lagendijk report that we have approved only today. We must be able to bring about peace negotiations and to that end exert pressure on all parties at home and abroad.
The Commission shares Parliament's concern on the deterioration of the situation in Nepal. We also had placed great hopes in the negotiations started three months ago by the Deuba government. From their contacts with the Royal Nepalese Government, EU representatives in Kathmandu had drawn the conclusion that Mr Deuba was genuinely committed to finding a lasting peace with the Maoist guerrillas in order to be able to focus action on the country's considerable development needs. The reasons why the negotiations collapsed are not entirely clear, but the Maoist factions first broke the cease-fire.
The Commission agrees that there is a risk that the country is drifting towards civil war. It also fears that the current state of emergency may jeopardise a fragile democracy already undermined by years of political instability and corruption. The EU has promptly condemned the new wave of violence and launched an appeal in favour of restoration of peace and law and order. The Commission is currently preparing its cooperation strategy for the next five years. Under the current circumstances, consolidation of democracy, conflict prevention and poverty eradication will be the primary objectives of its new strategy for Nepal.
The EU-Nepal political dialogue should be continued and further strengthened while cooperation targets should include promotion of development initiatives in the most deprived areas of the country, to counteract the frustrations and resentment of local people. In all its present and future cooperation activities the EU will constantly and carefully monitor the situation, including security aspects that might jeopardise its development cooperation.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
The Congo
The next item is the joint debate on the following motions for resolutions:
(B5-0773/2001) by van den Berg and Sauquillo Pérez del Arco, on behalf of the PSE Group;
(B5-0781/2001) by Sylla and Miranda, on behalf of the GUE/NGL Group;
(B5-0785/2001) by Maes and Rod, on behalf of the Verts/ALE Group;
(B5-0795/2001) by van den Bos and Dybkjær, on behalf of the ELDR Group;
(B5-0808/2001) by Johan Van Hecke and Posselt, on behalf of the PPE-DE Group;
on the situation in the Democratic Republic of the Congo.
A minute' s speaking time is not much to deal with 52 million people and three million dead, Mr President, but I shall try.
The riches of the country are being plundered by friend and foe alike. For example, the coltran that we use in our mobile phones and military equipment is being mined and exploited by the Rwandans in the Kivu, to their own advantage. That means hundreds of thousands of dollars of profit for the Rwandan war chest, and what do we do with our policy of double standards? We support the Lusaka peace process and we demand the withdrawal of foreign troops and the promotion of inter-Congolese dialogue. But why should Rwanda abandon these spoils of war and withdraw to the borders in order to guard the security of those borders if that should be necessary? Rwanda continues to occupy the Kivu and profit from its occupation and we support Rwanda with many hundreds of thousands of euros.
We want an inter-Congolese dialogue, but do we really expect that the representatives coming to that dialogue from occupied territory will speak as Congolese, or as Rwandans? In Kinshasa they think the latter. Meanwhile we are supporting Rwanda and should like to ask: why do we not support the DRC? Must the people of Congo really all die of hunger before we come up with a structural programme?
Mrs Maes, it is up to your political group to decide which issues it spends its time on. It is not up to us.
Mr President, the Democratic Republic of Congo is neither democratic nor a republic. It is a country with fertile land, vast mineral wealth, populated by people who are poor, sick and starving. These people have been plundered by cruel and corrupt dictators who continue to enrich themselves. Soldiers from neighbouring countries such as Rwanda and Congo continue to loot, rape and kill civilians at random. Villages and towns are destroyed. Over 2 million people have been killed and 1 million people live in fear in refugee camps.
The UN passed resolution 1376 on 7 November 2001. It advocates disarmament and demobilisation, repatriation, resettlement and reintegration of armed groups. These measures are essential. How are they going to be implemented? Who will lead this action? The EU, the USA or the UN? Or will this be yet another UN resolution for filing in some dusty cabinet.
Last month I attended in Ghana a conference of African politicians. A veteran politician from DRC was there. He had had great difficulty in leaving the DRC, and this is what he asked me: how can African countries like the DRC be free from governments run by crooked dictators? I could not answer. He asked a second question. Do we need to breed terrorists who will attack Europe and the USA to precipitate effective action like in Afghanistan? I could not answer that either. Let us make sure that we take action before poor people become so desperate.
Let me first of all remind Members of Parliament of the fact that we are the biggest provider of humanitarian aid in the DRC this year - EUR 35 million in ECHO funded activities and some EUR 10 million from other sources. The EUR 10 million are going to basic healthcare in the government-controlled part and the EUR 35 million to the eastern part where no-one else is doing anything like this. Actually disbursing EUR 45 million for these purposes in the circumstances there is quite an achievement, and I am very proud of it on behalf of the many people working there, many of them still in very dangerous circumstances.
However, we have spared no effort over the last years to support the peace processes at work in the Great Lakes region. We have been active in the region throughout its disastrous recent history. Whenever we could, we have used our different cooperation instruments to help ease the suffering of the people there. We have also used all our influence to push for a durable peace in the region.
I would now like to go into more detail on the Lusaka peace process. We support it not only politically - the Commission has already funded the Lusaka negotiations by a grant of EUR 2.65 million from the SADC regional programme. The logistic of the Joint Military Commission surveying the cease-fire was financed by CFSP budget-line to the amount of EUR 1.2 million. The facilitation of the Inter-Congolese Dialogue has been financed by a grant of EUR 2.34 million from EDF monies, and we are considering EUR 1 million further financing from Rapid Reaction Mechanism budget line, which would provide for the implementation of the meeting of the Inter-Congolese Dialogue in January in South Africa. We are making a meaningful contribution to all these endeavours.
Nevertheless the Commission is concerned about the lack of concrete results following the talks in the framework of the Inter-Congolese Dialogue that took place in Addis Ababa on 15-19 October. The most difficult issues for the country' s future are still to be addressed. The Commission welcomes the announcement made by facilitator Masire concerning the resumption of the dialogue in South Africa at the end of January/beginning of February 2002.
The Commission has always been supportive of the Congo. We are the largest, as I mentioned before, supplier of humanitarian aid as well as one of the few donors that have remained active in the country throughout recent years. However, the Commission considers that the DRC' s stability and sustainable development will not be ensured until all parties to the Dialogue have clearly committed themselves to the establishment of and participation in one political system. This is the core of it. Do they see themselves as participants and players in one political system? Without a clear yes to this, it is very difficult to help the country from the outside.
There are the other issues of external forces at play. These are real problems, but if we do not see a credible answer to this question emerging, nothing else will ever work. So all these things have to be addressed in some sort of balanced overall approach.
When this political commitment is made, of course, we will have a much better basis for getting an effective cooperation programme up and running. What I want to do is to be able to sign - and this is what we are planning - the National Indicative Programme in January in the context of the resumption of the Inter-Congolese Dialogue. This is the line we have defined in the Commission. The other activities linked to peace process implementation, i.e. demobilisation and the creation of a new basis for the life of ex-combatants, will be implemented following progress in the field.
I would like to stress that the Commission' s action in the Great Lakes is only part of a wide and sustained effort to enhance the EU's overall political presence as a partner in Africa. With the Cotonou Agreement, the Union has confirmed that it had no intention of reducing our long-standing cooperation in Africa and the EUR 15 billion envelope that we have outlined and will commit over the next five years clearly demonstrates this determination.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
New European Labour Markets, Open to All, with Access for All
The next item is the report (A5-0375/2001) by Mauro Nobilia, on behalf of the Committee on Employment and Social Affairs, on the Commission communication on New European Labour Markets, Open to All, with Access for All (COM(2001) 116 - C5-0188/2001 - 2001/2084(COS).
Mr President, ladies and gentlemen, it is rather strange not to have the rapporteur here but I should like to congratulate him, nonetheless, because the PSE supports his report and will accept it as it stands. We also support the Commission communication, although we take the view that listing current obstacles and postponing legislative proposals is not good enough. We hope that the relevant proposals and an efficient action plan will be submitted to us at the spring summit.
One criticism we have is that the skills shortages proposed or, rather, identified in the high-tech sector are of course not good enough. As Socialists, we want to give all employees the chance to benefit from mobility and to increase mobility on the European labour markets. But we have to offer them these chances. The new labour market should not be open just to small, special groups; it must be open to every employee in Europe. Hence we need creative ideas and solutions from the Commission, not just a list of the problems. We also need a detailed investigation of possible malfunctions on the labour market in border regions or in specific sectors, such as the building and transport industries.
Last but not least, we also need an analysis and a debate of the results of the school system in Europe because, unfortunately, not every country in Europe has done as well as it should.
Mrs Weiler, I propose writing to Mr Nobilia saying that it really is a great rudeness to the House and to the committee that he represents, for him to not be here.
Mr President, I welcome Parliament's report on the Commission's communication on new European labour markets. It is a very useful input to the preparation of the action plan on skills and mobility announced in that communication. I would also like to thank the rapporteur, maybe in writing, for his efforts and for the overview reflecting the contributions made by the Committee on Employment and Social Affairs, the Committee on Culture, Youth, Education, the Media and Sport, as well as the opinion of the Economic and Social Committee.
In its communication the Commission proposes three strands of action to further improve operation of the labour markets: firstly removing skills barriers and tackling skills gaps, secondly removing barriers to mobility, and thirdly improving information and transparency.
The High-Level Task Force on Skills and Mobility, which was set up on a proposal from the Commission following the Stockholm European Council, will soon recommend a set of additional policy initiatives at EU and national levels to open the new European labour markets to all by 2005. Its report will be submitted to the Commission in December this year, on the basis of which the Commission will present an action plan to the Barcelona Council in spring 2002.
The rapporteur met the chairman and members of the task force at their most recent meeting, when Parliament's draft opinion had already been forwarded to the task force. It provided a timely opportunity for the task force to take account of your draft report in its deliberations.
The action plan will propose a set of policy initiatives, taking the form of a framework for action, to be transposed into more concrete legal texts, programmes or initiatives, in which not only the Member States, but also the social partners, regional and local authorities and other relevant organisations will be involved.
Let me now react more specifically to a number of the main points made by the rapporteur in his explanatory statement. First of all, he suggests the effective involvement of the social partners in the representative bodies. I agree that this is a positive feature of improving industrial relations, which would help the operation of the labour markets. But we also have to bear in mind that the dynamics of the labour market should not reduce access to these for people who have until now been excluded from these new developments. I share the objective of involving social partners more in the national action plans.
Secondly, he recommends the establishment of an agreement on the fiscal package to reduce disparities between Member States. There are still important differences in the tax treatment of individuals and enterprises between the Member States, but it would go beyond the scope of the Commission's action plan to present specific proposals in this area.
Thirdly, he also proposes greater regional and local participation in drafting the national action plans. This proposal is to be welcomed, particularly since the employment guidelines specifically encourage this.
Fourthly, he recommends better access by local and regional bodies to research opportunities in the Sixth Framework Programme. I recognise that improving the situation of disadvantaged regions and areas through research investment is part of the process of building up skills and human capital, which will help bring jobs to such regions.
Finally, he proposes the creation of a common legal base for the third - the non-profit - sector. It seems to me that this requires more analysis and careful thought, in order to avoid putting unnecessary constraints on a sector which has an important potential for job creation.
To conclude, l should like to thank Parliament once again for this report, for its input into the Commission's Action Plan, and for its support for further opening up of the European labour markets.
The debate is closed.
The vote will be taken at 6.30 p.m.
Language diversity
The next item is the joint debate on the following oral questions to the Commission:
(B5-0537/01) by Eluned Morgan and Barbara O'Toole, on behalf of the PSE Group, on minority languages.
(B5-0753/01) by Eurig Wyn and others, on behalf of the Verts/ALE Group on language diversity.
Mr President, I am pleased to see that you have changed the title of this debate: it is about regional and lesser-used languages. I welcome the fact that we are discussing this at all. This is the first time in eight years that lesser-used languages have been discussed in this House. It is appropriate that we discuss it now at the end of the European Year of Languages.
The fact that we have not discussed this reflects the problems that are faced by lesser-used language communities in terms of their relationship with the EU. The legal base of the budget line is being challenged by the Council. We have put money on this line this year and we expect the Commission to spend that money. We do not want any legal wranglings about that. I hope that Members will vote on the amendments we have also put forward to the joint resolution. We are asking for a programme to follow up the European Year of Languages where we would also hope to see earmarking for lesser-used languages.
We also want to see earmarking money for lesser-used languages within relevant existing programmes. This would formalise the procedure which already exists for example in the structural funds where structural funds are used to prop up lesser-used languages in some areas. It would simply formalise that procedure.
We also want to see culture on a majority voting basis within the Council so that the Commission can present a programme specifically on lesser-used languages which I know the Commission has already. These are not radical proposals. I do not know why some Groups are resisting this and not supporting the 40 million people within the EU who speak lesser-used languages. But I hope this will be a first step and we will see an own-initiative report on this in future. I wish you: Nadolig Llawen a Blwyddyn Newydd Dda - a Happy Christmas and a Happy New Year.
Mr President, as my colleague Mrs Morgan has stressed, more than 40 million European citizens speak autochthonous languages, other than the main official language of the state in which they live. Languages are an integral part of Europe's linguistic and cultural diversity. They lie at the heart of the fundamental rights of its citizens and are a key factor in the creation of a peaceful and democratic Europe.
I welcome this long-awaited resolution and urge colleagues to support it as it will be an excellent platform for the future. The European Year of Languages has been a successful year and it included many projects for Europe's regional and lesser-used languages, contrary to the expectations of many of us.
The recent Council decision emphasises that, 'all European languages are equal in value and dignity from the cultural point of view'. Although the Council's decision does not refer specifically to regional and lesser-used languages, it does not exclude them either. This is why I particularly support the amendments referring to the mainstreaming of programmes and I am calling for support for a multiannual programme by 2003.
This is a golden opportunity to direct this agenda for the future and in preparation for enlargement. We must ensure that Article 22 of the Charter of Fundamental Rights is on the agenda of the next Intergovernmental Conference and that we also push for qualified majority voting in Council. Let us work together to ensure that regional and lesser-used languages are here to stay and remain part of the culturally diverse Europe of the future. Europe's unique richness is its diversity. Let us ensure that we all protect this.
Just a personal comment at the outset. My spokesman does not speak Danish. I do not have the option of having Danish as the working language in my cabinet. The flow of work would simply choke. I am not speaking Danish here today - that is not an option really. I would have to do the translation on my way to the Chamber, having got the material the same day. I could, but honestly, in my personal opinion, if we are serious about European integration, we have to be prepared to swallow our pride occasionally in order to do things in an effective manner.
The theme of this discussion, in my view, is different. It has to do with stimulating the diversity that exists out there, and that is, in fact, another discussion.
Here, the Year of Languages is drawing to a close, but it is not quite over yet and many activities are still in progress. Of the 200-odd projects that are co-financed by the Commission, most are still running and many events will take place throughout Europe in the remaining weeks of the year. The evaluation of the Year will get under way this month. The Commission considers that the end of 2001 should not be the end of the European Year of Languages initiative. A report will be presented to the other European Institutions by 31 December 2002 at the latest, in accordance with the provisions of Article 11 of Decision No 1934/2000/EC establishing the European Year of Languages 2001.
Furthermore, on 29 November of this year, the Council adopted an important resolution on the promotion of linguistic diversity and language learning. It invites the Commission to present proposals for actions to promote linguistic diversity and language learning by early 2003. Linguistic diversity is a defining characteristic of the European Union, and regional and minority languages, alongside the many other languages used in Europe are a key feature of it. Regional and minority languages will therefore be taken into account both in the report that the Commission will present to the other institutions in the course of 2002 and in the proposals for actions to be presented in 2003. However, it is still too early to say what specific actions will be taken in this domain.
As stated in Article 22 of the Charter of Fundamental Rights, the Union respects cultural, religious and linguistic diversity in its various programmes and activities. Many, like Socrates, Leonardo da Vinci, Culture 2000, Media Plus, e-Content or the European Regional Development Fund, are already providing funding opportunities for regional and minority languages and cultures. We support these efforts which have to have a very broad aim in order to have the effect we intended.
Mr President, ladies and gentlemen, I welcome today's debate. I am delighted that we are holding it at the end of the European Year of Languages, because we have tried several times during the course of this year to persuade the Commission to do something about lesser-used languages. The Commission's standard response has been that it was not doing anything because it wanted to devise a special programme next year. Now we hear that the Commission does not intend to do anything about lesser-used languages. In this respect I am glad that this question is on today's agenda. I am sorry that some joker has taken the liberty of changing the title of the resolution. We are not talking about language diversity, we are talking about the lesser-used languages, which is why I am also rather sorry, Commissioner Nielson, that you chose not to honour a lesser-used language by speaking Danish. It is not a question of pride, it is a question of respect for the diversity of European languages, of which Danish is one.
I am all for talking about it, I am all for talking more about it, I am all for the Commission's doing something about it. But I must say to you in all honesty that the text before us today has been thrown together, it is slapdash and flippant and I, for one, am not proud of it. I am sorry, but it has to be said. We could have done a much better job if we had had more time, which is why our group does not support all the proposed amendments. I think that Article 3 is better than Amendment No 4. Why should I agree to your proposed amendment when our article in the resolution is better than your proposed amendment? We mean the same thing. We just need less flippancy here.
On another question, all of us here in the House - including me personally - are in favour of qualified majority voting on cultural affairs. But we should walk before we insist on running. We can only run once we have learned to walk, which is why we must keep a sense of reason and hope that Laeken prompts something in the convention to bring this about.
Finally, I should like to say that we in the European People's Party are ready to suggest an own initiative report on lesser-used languages at the next meeting of the Committee on Culture, Youth, Education, the Media and Sport. This will allow all those who have spoken so fulsomely in favour today to put their money where their mouth is. I for one would be delighted if we dumped this resolution today because it is not as good as an own initiative report could be. I assume that the Socialists will want no part of it, so we shall see how it all turns out. But I should like to inform the House that we shall be putting in for a report. Please tell your fellow members to vote with us then next year.
Mr President, the approval of the resolution on regional and minority languages will provide a fitting end to the European Year of Languages. It is satisfying for me and for other Catalan Members: Obiols i Germà, Terrón i Cusí, Colom i Naval, Jové, Mayol, Gasòliba i Böhm and Ferrer.
It is very positive that a resolution is recognising the equal value and dignity of all European languages and urging the Commission and Council to act decisively in this field and to find a permanent legal basis.
We regret that our initial proposal, which called for full recognition, has not been accepted.
This resolution demonstrates an unacceptable situation: the fact that the European Union, which derives its wealth from its diversity, should have so many European languages seeking a legal basis in order to be supported is - I repeat - regrettable.
Yesterday, a report requested by the Research Directorate-General and presented to the Intergroup on minority languages reflected these difficulties.
My language, Catalan, is one of these languages. It is the seventh language when compared to the eleven official languages and the ninth when compared to the 22 languages following enlargement. A recent conversation I had with my friend and fellow MEP, Mr Sakellariou will demonstrate the situation.
I said to him: Jannis, the language you speak with your parents - Greek - can be spoken in this House; the language you use with your countrymen - German - can be used in this House; the one you use with your wife - Spanish - can be used in this House. The language I use with my parents, in my work and my life and which I use with my wife not only cannot be used in this House, but we are seeking a legal basis so that it can be supported.
You will understand that my only objective here is the recognition of Catalan as an official language of the European Union. This hope is better expressed by my friend, the poet Jordi Gabarró. He says in Catalan: "Demà, en un futur de convivència, la raó ha de guanyar". In English: "Tomorrow, in a future of coexistence, reason must prevail".
Mr President, Commissioner, when this House debated language diversity and lesser-used languages for the first time at the beginning of the 1980s, your predecessor, Commissioner Nielson, said a few sentences in Welsh and, although we did not understand a word, we rejoiced in this declaration of the cultural diversity of Europe. In this respect, I should like to say to you that our vision of Europe is not a technocratic, bureaucratic or economic project; for us, Europe is, first and foremost, a cultural project, the language diversity of which deserves to be safeguarded. That includes your mother tongue, Mr President, the English language, because we need to guard against a standard global language which, if it were to be called English, would be an insult to Shakespeare.
Even the main languages of the European Union, such as French, which is also one of the UN official languages, Spanish, which is one of the up-and-coming world languages and was officially used for the first time in the American electoral campaign and will soon become the second language of the USA, and German, which is the mother tongue of the majority of the inhabitants of the EU, are now minority languages. Our former fellow member Siegbert Alber once said that in Europe we are all minorities. But our main concern is - of course - to safeguard the lesser-used languages which are official languages but, more to the point, to safeguard the languages which are the subject of today's debate, namely the lesser-used languages which are not official languages of the EU, but which need our massive support.
Unfortunately, we cannot even introduce them as official languages in our committees. That would probably be asking too much. But we must do all we can to safeguard the regional and lesser-used languages of the European Union. Because, taken together, the people who make up national minorities are already the second largest nationality in today's European Union - never mind tomorrow's - after the Germans and before the French. That gives you an idea of the quantitative dimension of this issue, and if you then look at the qualitative dimension of the nationality problems in the Balkans and elsewhere, then minorities are obviously set to become either the mortar or the explosive in the foundations of Europe. We are fighting for them to become the mortar of Europe, which is why we support the lesser-used languages.
Mr President, thank you for the debate, to which I listened with great interest. I do not, however, think I need add anything else, irrespective of which language I might wish to use.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
(The sitting was suspended at 5.50 p.m. and resumed at 6.30 p.m.)
Vote
We will now proceed to the vote.
The next item is the vote on topical and urgent subjects of major importance.
During the vote on Amendment No 2 to the joint resolution on Immigration in Ireland:
Mr President, I want to remove the second part of the amendment because apparently a lot of people would support the first part, but not the second part. To make it easier for people to support it we have removed the second part.
Mr President, I fully support our friend's request, given that if we put the amendment to the vote as it stands some Members may well abstain, and this is after all a very important matter.
If then it is necessary actually to delete the second part we will do so. It is a pity, but that is the way it is. In any case, I should like to thank you for your proposal.
Report (A5-0426/2001) by Pat the Cope Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 (COM(2001) 590 - C5-0555/2001 - 2001/0246(CNS)).
(Parliament adopted the legislative resolution)
Report (A5-0405/2001) by Patricia McKenna, on behalf of the Committee on Fisheries, on the role of flags of convenience in the fisheries sector (2000/2302(INI)).
(Parliament adopted the resolution)
Report (A5-0381/2001) by Mrs Lulling, on behalf of the Committee on Agriculture and Rural Development, on the Commission report on the implementation of Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey (COM(2001) 70 - C5-0398/2001 - 2001/2156(COS)).
(Parliament adopted the resolution)
Report (A5-0375/2001) by Mauro Nobilia, on behalf of the Committee on Employment and Social Affairs, on the Commission communication on New European Labour Markets, Open to All, with Access for All (COM(2001) 116 - C5-0188/2001 - 2001/2084(COS).
(Parliament adopted the resolution)
President. We now come to the vote on the joint resolution on linguistic diversity.
The title is not correct. It should be a resolution on regional and lesser-used languages and I hope that this will be corrected.
If the title is going to be changed, then let us do it properly. It should read "the lesser-used languages in the European Union". European languages, not any old languages!
I do not agree. There are languages which are not spoken by many people but which are nevertheless national languages, such as Luxemburgish. This is not a minority language; it may become one as a result of immigration, but it is not a minority language. Admittedly it is not widely spoken, but this proposal is unacceptable.
Colleagues, we appear to have a difficulty.
The wording in the joint resolution, which was agreed by everybody who was party to the joint resolution, is regional and lesser-used languages. That is what is used throughout the document.
Mr President, lesser-used European languages is correct.
Is that acceptable to the House?
Regional and lesser-used languages of the European Union.
Colleagues, the proposal now is "regional and lesser-used languages in the European Union".
Mr President, forgive me but, initially, in the meetings aimed at reaching a consensus, the title we agreed on was 'regional and lesser-used' . But furthermore, Mrs Pack, there is another problem with your proposal: if we only talk about the 'lesser-used' , my language would simply not be included since it is not 'lesser-used' , but regional. Therefore, firstly, that is what we agreed on, and secondly, to be precise, we must say 'regional and least-used' because that is what we are talking about. There is no other option.
Mr Esteven, we do have the word "regional" right at the beginning.
I want the original version with 'European' in between - regional and lesser-used European languages.
'Regional and lesser-used European languages' . Is that acceptable?
Mr President, I should like to put another oral amendment to the vote, which needs to be voted on first. Recital C in the German version reads: "Whereas 14 million Union citizens regularly use a regional or lesser-used language and whereas there are more than 60 linguistic communities in Europe." This should read "in the Union", not "in Europe". In Europe there are about 300.
(Parliament adopted the joint resolution) President. That concludes the vote.
- McKenna report (A5-0405/2001)
Mr President, perhaps Mrs McKenna will be worried if I say that as my name is Fatuzzo I cannot help mentioning the austromerluzzo, the toothfish, which is the victim of illegal fishing under flags of convenience in the seas of Patagonia. To save her from worrying I shall say that I voted in favour. I think, however, it is time the Galileo project was approved, through which it will be possible to see from satellites where the illegal fishing vessels are, when they increase in weight from their cargo, and therefore when and where they carried out the illegal fishing. In this way it really will be possible to control the phenomenon.
Gallagher report (A5-0426/2001)
Mr President, on page 15 of the opinion of the Committee on Budgets we read that appropriations of EUR 86 million are being devoted to assistance for Mauritania: assistance for research, for fisheries, for developing statistics, for rescue services at sea, for fishing licences, for the costs of organising seminars and meetings, for the development of regional fishing; but I do not, Mr President, see any entry with the title 'assistance to the pensioners of Mauritania, assistance for speeding up the payment of contributions and for having occupational pensions for fishermen' . I did vote for this document, but I hope that when we next vote on provisions for Mauritania, there will also be assistance provided for the pensioners of that country.
- (PT) I would like to express my support for the new fisheries protocol concluded between the European Community and Mauritania for the period 1 August 2001 to 31 July 2006, which I deem of vital importance to the European Community, not only because of the fishing opportunities it offers and the sums involved, but mainly for socio-economic reasons, since it enables a large number of vessels operating in Moroccan waters to move to new fishing grounds.
I would like to congratulate Mr Gallagher, the rapporteur, on his work. I support the conclusions set out in the report in the explanatory statement.
Lastly, with regard to Amendment No 4 (Article 3b), I would like to point out that the Council only grants a negotiating mandate to the Commission for the purpose of concluding new fisheries agreements and not for the renewal of implementation protocols, since the latter do not alter the substance of the framework agreement. I also advocate the redrafting of the rapporteur' s proposal in order to make it consistent with Community law in force on this subject.
Nobilia report (A5-0375/2001)
Mr President, I voted for the report by Mr Nobilia, which is concerned with increasing employment in Europe. How could I not have done so? I must stress, however, that to achieve this result it would be important to set up a single European Internet site that gathered together all job requests and offers from all 15 States in the Union. It would be essential to have a single European second language, because one cannot move about in the European Union without knowing at least one language in common with all other Europeans, in addition to one' s own language, and lastly one cannot move freely if there is not a single European pension. You cannot have 15 different pension contributions, paid by 15 different European countries if you have worked in all 15 Member States. We must have a single European pension.
- UK Conservatives welcome the principle of labour markets being open to all, with access to all, as central to the Single Market.
However, we have voted against paragraph 15 of the Nobilia report, as the idea of setting up a European framework of incomes policy and social security cuts directly into Member States' competences.
We have encouraged colleagues from other parties and groups to follow our lead in rejecting this particular suggestion while supporting the report overall.
Lulling report (A5-0381/2001)
Mrs Lulling, what can be sweeter than honey? What can be more nutritious than honey? There must be a reason for saying 'honeymoon' ! Mrs Lulling, honey is also the nectar of the gods. When climbing Mount Olympus I stopped to taste the Olympian honey, the honey of the gods of Greece. How, then, could anyone vote against this document, which seeks to improve the production of honey in Europe and help beekeepers produce larger and more profitable quantities of this nectar of the gods? I hope that next year, before we come back to this House, all of we Members will be supplied with just the right amount to keep our brains fresher and our bodies in better condition for the long hours of voting and also Mr Fatuzzo' s further explanations of vote.
Finally, a merry Christmas and a happy New Year to the interpreters, to all those who work longer hours because of my explanations of vote, and to you, Mr President, in particular.
Resolution on linguistic diversity
Mr President, I just wanted to say that, like my fellow Member Bernd Posselt, I voted in favour of this motion for a resolution out of conviction. We also took the view that this motion for a resolution and this resolution could have been formulated in rounder, more comprehensive terms, with a broader platform, and we are sorry that this was not the case.
Nonetheless, it is a step in the right direction and we hope that the plenary sittings and the committee responsible will not just discuss the issue of lesser-used languages, regional languages and minority languages in the Year of Languages, but will take a specific, targeted and positive approach to this problem in general, so that the problems which have arisen in the past from majorities or minorities remain a thing of the past and positive solutions to these problems can be found.
That concludes the explanations of vote.
Adjournment of the session
I declare adjourned the session of the European Parliament and wish you all a happy Christmas.
(The sitting was closed at 6.55 p.m.)